CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 1 of 26




               Exhibit
                 1
     CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 2 of 26



CenturyLink® High-Speed Internet Subscriber Agreement
This CenturyLink® High-Speed Internet Subscriber Agreement together with the exhibits and materials referenced
herein (“Agreement”) is between CenturyLink and the end user of the CenturyLink service(s) and equipment described
below (“you” or “Customer”). For Customer convenience, this Agreement combines obligations of multiple CenturyLink
entities, but does not create joint liability between the CenturyLink entities. The particular CenturyLink entity providing
you Service, Equipment and/or Software and the provision and receipt of such is subject to all applicable provisions of
this Agreement, unless otherwise specified herein. Please review the Agreement carefully; it governs your use and
CenturyLink’s provision of the Service, Software, and Equipment.

IF YOU ARE A NEW SUBSCRIBER, YOUR ENROLLMENT IN, ACTIVATION OF, USE OF OR PAYMENT FOR
SERVICE OR EQUIPMENT CONSTITUTES YOUR ACCEPTANCE OF THIS AGREEMENT. THIS AGREEMENT
REQUIRES THE USE OF MANDATORY ARBITRATION ON AN INDIVIDUAL BASIS TO RESOLVE DISPUTES,
RATHER THAN LAWSUITS, JURY TRIALS, OR CLASS ACTIONS.

YOU SHOULD READ THIS AGREEMENT IN ITS ENTIRETY, BUT EVEN IF YOU CHOOSE NOT TO READ IT, ITS
TERMS AND CONDITIONS WILL BE LEGALLY BINDING UPON YOU. IF YOU DO NOT ACCEPT THIS
AGREEMENT, DO NOT USE THE SERVICE OR EQUIPMENT AND NOTIFY CENTURYLINK IMMEDIATELY TO
CANCEL THE SERVICE. FURTHER, YOU AFFIRM THAT YOU UNDERSTAND AND AGREE TO THE PRICES AND
CHARGES QUOTED TO YOU DURING THE ORDERING PROCESS AND OTHER TERMS AND CONDITIONS
PROVIDED          TO        YOU        DURING         THE       ORDERING          PROCESS         AND        ON
http://www.centurylink.com/legal/highspeedinternetsubscriberagreement/ and http://www.centurylink.com/legal/ ALL
OF WHICH ARE INCORPORATED BY REFERENCE, AND YOU REPRESENT THAT YOU ARE OF LEGAL AGE TO
ENTER INTO THIS AGREEMENT AND ARE BOUND BY IT.

IF YOU DO NOT AGREE TO ALL OF THE TERMS AND CONDITIONS IN THIS AGREEMENT (INCLUDING FUTURE
REVISIONS), DO NOT USE THE SERVICE OR EQUIPMENT, CONTACT CENTURYLINK AT Residential Customer
Service (Consumer/Residential accounts), Small Business Customer Service (Small Business accounts), or Enterprise
and Strategic Customer Service (Large/Enterprise/Global Business & Government accounts) TO CANCEL THE
SERVICE IMMEDIATELY, AND RETURN THE EQUIPMENT TO CENTURYLINK ACCORDING TO THE RETURN
POLICY & PROCEDURE FOUND IN THE EQUIPMENT BOX (BLACK & WHITE CARD).

1.   Definitions.

“AUP” means, based on whether you are in Qwest Territory or CenturyLink Territory, the applicable Acceptable Use
Policy posted at http://www.centurylink.com/Pages/AboutUs/Legal/AcceptableUse/, including all future revisions.

"CenturyLink" means the affiliate of CenturyLink, Inc. that provides you the Service, Software, and/or Equipment.

“CenturyLink Territory” means the CenturyLink service area prior to April 1, 2011, when CenturyLink’s acquisition of
Qwest Corporation and its affiliates and subsidiaries was completed.

“Equipment” means the modem, router and/or other equipment provided by CenturyLink for use with the Services.
Except for Equipment purchased by you under the terms of this Agreement, or other equipment purchased by you,
CenturyLink owns the Equipment regardless of who installed the Equipment. Any monthly rental payments, periodic
use payments, or similar arrangements related to Equipment between you and CenturyLink are not purchases of
Equipment.

“Fixed Wireless” is a technology used to provide CenturyLink® High-Speed Internet service with access via a fixed
wireless connection.

“Force Majeure Event” means an unforeseeable event beyond the reasonable control of a party, including without
limitation: act of God; fire; flood; labor strike or unrest; sabotage; cable cuts; acts of terror; power shortage or power
failure, e.g., rolling blackouts; material shortages or unavailability or other delay in delivery not resulting from
CenturyLink's failure to timely place orders therefore; lack of or delay in transportation; government codes, laws,
regulations, ordinances, rules, or restrictions; war or civil disorder; or failures of suppliers of goods and services.

“Late Charge” is a fee of up to the maximum amount allowed by law that is assessed each month in which any portion
of the payment is not received by or immediately available to CenturyLink by the due date.

“MRCs” means monthly recurring charges.


© CenturyLink All rights reserved.                          1
V52.091819
     CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 3 of 26



“NRCs” means non-recurring, one-time charges.

“Pure Broadband” means, in Qwest Territory, a version of CenturyLink® High-Speed Internet service without an
accompanying residential telephone access line having the ability to make outbound calls. In CenturyLink Territory,
depending on your location, it means either CenturyLink® High-Speed Internet service without an accompanying
residential telephone access line having the ability to make outbound calls, or CenturyLink® High-Speed Internet
Service with an accompanying residential telephone access line capable of placing outbound 911 and 711 calls. Pure
Business Internet is the business version of Pure Broadband, and is incorporated within this definition.

“Qwest Territory” means the Qwest service area prior to April 1, 2011, when CenturyLink’s acquisition of Qwest
Corporation and its affiliates and subsidiaries was completed.

"Regulatory Activity” means any regulation and/or ruling, including modifications thereto, by any regulatory agency,
legislative body or court of competent jurisdiction.

“Service" or “Services” means all of the high-speed internet services and associated value-added services you receive
from CenturyLink, including, but not limited to: CenturyLink® High-Speed Internet; Pure Broadband, CenturyLink®
Connect Internet Basic, CenturyLink Office Basic, and CenturyLink Office Plus, or other CenturyLink-provided Internet
access service; CenturyLink Internet Basics, @ Ease Services, additional services described in the Service Description
Section below, and related CenturyLink installation, repair, support and provisioning. “Service” or “Services” when
used in the Service Description Section below refers to the specific service or services being described.

“Taxes” means foreign, federal, state and local taxes, other similar charges, and any other imposition that governmental
entities or agencies may levy or assess, CenturyLink collects from Customers, and CenturyLink remits what is collected
to such governmental entities or agencies.

2.   Service Description.

(a) CenturyLink® High-Speed Internet.

     (i) CenturyLink will provide Service that runs either over the same copper line as your CenturyLink wireline
     telephone line, over a fiber-optic connection that runs directly to your location, or via a wireless connection to your
     location. If you do not have a CenturyLink wireline telephone line, CenturyLink will a) provide Pure Broadband
     over either a copper or fiber-optic connection to your location or b) provide Fixed Wireless over a wireless
     connection to your location. You must specify a CenturyLink telephone number to use with the Service (unless
     you order Pure Broadband Service or Fixed Wireless. CenturyLink may terminate your Service or charge you for
     Pure Broadband Service if you change your CenturyLink local telephone service to another company, move your
     CenturyLink local telephone service to a wireless service provider or otherwise terminate your CenturyLink local
     telephone service.

     (ii) Availability. Service may not be available in all areas or at the rates or speeds generally marketed. The
     speed(s) available at your location are identified during the ordering process. Service speeds disclosed to you are
     “up to” a specific download speed via a wired connection under typical circumstances within the CenturyLink
     network and at your location. CenturyLink will provision your line at the maximum speed it qualifies for within the
     speed range of the Service you selected. Your location may subsequently be eligible for additional speed options;
     provided that you will be charged a speed change charge for any speed change. Additionally, some ISPs may not
     be supported for all speeds and in all areas and, if you change speed you may no longer be able to utilize the ISP
     you originally selected. Availability of Service depends on availability and limits of CenturyLink wire centers and
     facilities. Service will not be provided using unsuitable facilities or if provision of Service creates interference with
     other services. Service is offered only to location(s) qualified by CenturyLink line qualification procedures. Some
     lines may not qualify for the Service even if initial tests qualified such lines. Speed and availability of Services are
     not guaranteed and may be limited by a variety of factors including but not limited to the physical condition of your
     line and wiring at and/or inside your location, your service location, phone line qualifications, computer
     performance/configuration, and network/Internet congestion, each of these factors is outside of CenturyLink’s
     control and, as a result, none are CenturyLink’s responsibility. Any repairs or changes to these factors are your
     sole responsibility. Additionally, Fixed Wireless is subject to the service limitations including but not limited to
     proximity and positioning of antennas, cell tower/site outage, tampering or damage to Equipment. Service is
     provided on a per-line basis, and the actual throughput speed of your Service depends on a number of factors
     such as Internet traffic and congestion or bandwidth, distance of your location from certain CenturyLink data
     equipment, viruses or spyware, server speed of the Web sites you connect to, traffic and congestion on your home
     network or corporate LAN, and Windows PC settings, in addition to the factors listed above. Service via a wireless
     connection may not deliver the disclosed throughput speed or “up to” speed and will vary, particularly when Service

© CenturyLink All rights reserved.                            2
V52.091819
   CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 4 of 26



     is accessed by multiple wireless devices. Uninterrupted or error-free Services are not guaranteed and CenturyLink
     may limit speeds. Additional information about network performance, practices and policies is available on
     CenturyLink’s       High      Speed       Internet      Service       Management         page      located     at
     http://www.centurylink.com/aboutus/legal/internetservicemanagement.html.

     (iii) Moves. If you move to another location (including a move within the same building) you are not guaranteed
     to have Service at the new location. Your line must be re-qualified for Service at any new location and MRCs and
     NRCs applicable to new Service will apply.

     (iv) CenturyLink Facilities and Equipment to Provide Service; Licenses. Certain CenturyLink facilities and
     equipment used to provide you high-speed Internet service may be located on your premises. These facilities and
     equipment are the property of CenturyLink and must be installed, relocated, rearranged, tested, inspected, and
     maintained only by CenturyLink. You are responsible for damage to such facilities and equipment resulting from
     your negligence (including failure to reasonably prevent damage by others) or willful conduct. You may not attach
     or connect anything to the CenturyLink facilities or equipment unless authorized by CenturyLink. Any unauthorized
     attachments or connections may be removed or disconnected by CenturyLink and your Service may be suspended
     or terminated as a result. You agree to provide CenturyLink access to your premises at reasonable hours if
     necessary to terminate or cancel Service or to maintain or remove the facilities and/or equipment. CenturyLink is
     not liable for defacement or damage to your premises resulting from the existence of CenturyLink facilities or
     equipment and associated wiring, or from the installation or removal thereof, when such defacement or damage is
     not the result of CenturyLink negligence. You may be required to provide, install, and maintain, at your expense,
     certain items such as appropriate space and power, and rights or licenses, to receive high-speed Internet service,
     if such items are not already in place. These items may include without limitation suitable commercial power,
     power wiring and outlets, housing, heat, light, and ventilation for the operation of telephone facilities, rights to use
     or install pathways, shafts, risers, conduit, telephone closets, interior wiring, service areas, racks, cages, utility
     connections, entries and/or trench (for purpose of providing entrance facilities into multi-unit housing complexes,
     commercial properties or business developments to reach points of termination).

     (v) High-Speed Internet Purchased Through CenturyLink ON Portal. Some customers are able to purchase
     Services through the CenturyLink ON portal (“Portal Customers”). Except as otherwise provided below in this
     Section 2(a)(v), the remaining provisions of this Agreement apply to Portal Customers. The following provisions
     apply only to Portal Customers:


                    (A)      Portal Customers will have no Equipment to install or self-install. Your location is pre-wired
                    and configured for Service and you simply install service by subscribing through the CenturyLink ON
                    portal.

                    (B)       Portal Customers will have to set up automatic, monthly recurring payments for their
                    Services on a credit card. Monthly recurring charges will be billed to your credit card on file in
                    advance. If you purchase any additional value-added services, those purchases will be billed to your
                    credit card on file with us within a day or two of your order.

                    (C)    Services are available without any early termination liability because there are no term
                    commitments connected with Services purchased through the Portal.

                    (D)       Monthly recurring charges may be increased by up to $2 per month every 6 months.

                    (E)      You may cancel your Services at any time by following the cancellation instructions in the
                    CenturyLink ON Portal. However, if you cancel your Services on any day other than the first day of
                    your applicable billing cycle, your payment for that month of Services will not be prorated or refunded
                    and your Services will terminate on that date.

     (vi) CenturyLink Simple. CenturyLink is conducting a trial of a new program called CenturyLink Simple in
     Albuquerque, NM. Some customers in Albuquerque are eligible to purchase Services through the CenturyLink
     Simple portal (“CenturyLink Simple Customers”). Except as otherwise provided below in this Section 2(a)(iv), the
     remaining provisions of this Agreement apply to CenturyLink Simple Customers. The following provisions apply
     only to CenturyLink Simple Customers:

                    (A)       CenturyLink Simple Customers will have to set up automatic, monthly recurring payments
                    for their Services on a credit card, debit card or Automated Clearing House (ACH) electronic


© CenturyLink All rights reserved.                            3
V52.091819
   CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 5 of 26



                    payment. Monthly recurring charges will be billed to your credit or debit card on file or via ACH in
                    advance.

                    (B)    Services are available without any early termination liability because there are no term
                    commitments connected with CenturyLink Simple.

                    (C)       You may cancel your Services at any time. However, if you cancel your Services on any
                    day other than the first day of your applicable billing cycle, your payment for that month of Services
                    will not be prorated or refunded and your Services will terminate on that date.

                    (D)      Services purchased in the CenturyLink Simple trial are not subject to the CenturyLink
                    Excessive Use Policy or any usage limits. Such Services are subject to the CenturyLink Acceptable
                    Use Policy detailed below.

(b) Internet Access. You must select a qualifying Internet access provider at the time you order Service. If you select
a provider other than CenturyLink this Agreement does not apply to your Internet access service (but does apply to all
other Services, Software, and Equipment you receive from CenturyLink) and you will be subject to the third-party
provider’s terms. After commencement of your Service, if the provider you selected either: (1) no longer has a
relationship with CenturyLink, (2) you change speeds, and your current ISP is not supported at the new speed; (3) will
no longer offer the service in your area, CenturyLink may contact you to determine a qualifying replacement provider.
In such situation, CenturyLink will allow you to move to a replacement provider and will waive the associated destination
change charge. CenturyLink may charge you a destination change charge for any other change in Internet service
provider.

     (i) Account Usage and Identification. You will receive a user name and password and/or other identifying
     information (collectively and together with other information about your account the “Account Information”) upon
     completing the registration process. You are responsible for maintaining the confidentiality of the Account
     Information, and are fully responsible for all activities that occur under your account including payment for all such
     activities. You agree: (A) that only you and your authorized designees will use your Account Information and that
     you will not transfer or disclose such Account Information to any other person, (B) to immediately notify CenturyLink
     of any unauthorized use on your account or any other breach of security, and (C) to ensure that you exit from your
     account at the end of each session. "Authorized designees" means members of your family or business associates
     that you, at your own risk and responsibility, permit to access the Internet access service using your Account
     Information. You must ensure that any such authorized designees will comply with this Agreement and you will be
     responsible for all use of the Internet access service and any other services accessed through the Internet access
     services on your account whether or not authorized by you. You acknowledge that you are aware that certain
     content accessible through the Internet access service may contain material that is unsuitable for minors.
     Accordingly, you agree to supervise any minor's use of the Internet access service through your account.
     CenturyLink will not be liable for any loss or damage arising from your failure to comply with this Section. IN
     ADDITION, YOU AGREE THAT CENTURYLINK, IN ITS SOLE DISCRETION, MAY PLACE RESTRICTIONS ON
     USE OF YOUR SERVICES, AND IMMEDIATELY DISRUPT, SUSPEND, OR TERMINATE YOUR SERVICES
     WITHOUT NOTICE FOR VIOLATIONS, SUSPECTED VIOLATIONS, OR TO PREVENT VIOLATIONS OF THIS
     AGREEMENT.

     (ii) E-mail Storage Space and Other Limitations. Certain Services have limited storage availabilities and/or
     capabilities. Company reserves the right to delete, without prior notice, files from any directory or mailbox if the
     associated storage limitations are exceeded. Company provides unlimited storage of read email per mailbox,
     except for attachments to emails and other files uploaded by you which company reserves the right to remove after
     120 days. Unread messages may be removed from your inbox 90 days after delivery. All email may be removed
     from your Trash or SPAM folders after 2 days. Read email in your inbox and all personal folders, except Trash and
     SPAM folders and except attachments and files uploaded by you, will be retained indefinitely. Furthermore,
     Company reserves the right to deactivate email accounts that have not been accessed for a period of 120
     consecutive days.

     (iii) Only you may use your e-mail account. You must keep your CenturyLink provided e-mail accounts and
     passwords confidential and not authorize any third party to access or use the e-mail accounts on your behalf. You
     must contact us right away if you suspect misuse of your e-mail accounts or any security breach in the Service.
     For some parts of the Service, you may be able to set up additional accounts that are dependent on your account
     ("associated accounts"). If you use associated e-mail accounts, you represent and warrant that you are authorized
     to accept this contract on behalf of the individuals using those e-mail accounts. You are responsible for all activity
     that takes place with your Service account and any associated e-mail accounts. If you use an associated e-mail
     account, you acknowledge that the holder of the Service account has full control over your associated e-mail

© CenturyLink All rights reserved.                           4
V52.091819
   CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 6 of 26



     account. If you establish any associated e-mail accounts, you understand and agree that the holder of the Service
     account may: manage your e-mail account, reset your password, or suspend or cancel your account; view your
     account's usage and profile data, including how and when your account is used; and read or store content in your
     account, including electronic communications, contact lists, and other information. You hereby indemnify
     CenturyLink for any claims, costs, and/or damages incurred as the result of any e-mail account holder, associated
     with your Service account, asserting that the Service account holder accessed the account or its contents in excess
     of the Service account holder's authority.

     (iv) Change of Service. A change or disconnect of Service could lead to the loss of stored e-mail. Such loss may
     ordinarily be prevented by saving such e-mail on your personal computer prior to the change of Service. Customer
     will not hold CenturyLink liable for the loss of e-mail during the change of Service process, whether caused by
     Customer or CenturyLink.

     (v) Web Hosting Service. (NOTICE: This service has been grandfathered effective May 1, 2013, and is only
     available to business customers who ordered Web hosting Service prior to that date. Beginning January 1, 2014,
     CenturyLink transitioned business customers with this grandfathered service to savvisdirect web hosting. Web
     Hosting Service is now governed by the savvisdirect terms and conditions located at
     https://apps.centurylink.com/legal-tc, and not by this Agreement. If you ordered your Core Connect Bundle before
     May 1, 2013 and are unsure which set of terms and conditions apply to your web hosting service, contact your
     CenturyLink Representative for more information. Customers ordering Web hosting on or after May 1, 2013 are
     governed by the savvisdirect terms and conditions located at https://apps.centurylink.com/legal-tc, and not by this
     Agreement.) Some CenturyLink customers are eligible to receive optional Web hosting packages, described more
     fully on the CenturyLink Web site. Additional charges may apply. If you are an eligible Web hosting customer,
     CenturyLink will provide the Services described for the package you select, including space on a shared Web
     server for your Web site, as well as assistance with domain name registrations. If you use the Web hosting feature
     of the Services, this section also applies to your use of the Services.

          (A) Customer Responsibilities. You acknowledge and agree that:

               (1) the use of your Web site and any content, information, and all other aspects of your Web site will
               comply with the AUP and any applicable laws and will not violate any rights of another;

               (2) you are solely responsible for the content, quality, performance, and all other aspects of the
               information or other content contained in or provided through your Web site; and

               (3) CenturyLink has no interest in, nor control over, any of the content or information that is accessible
               on your Web site. CenturyLink may, without prior notice, terminate or suspend your Web site if
               CenturyLink believes that you have violated this section.

          (B) Domain Name.

               (1) Use of Domain Name. If CenturyLink provides you with a domain name that has CenturyLink's name
               or marks embedded therein ("CenturyLink Domain Name"), you may only use the CenturyLink Domain
               Name during the term of the Agreement. CenturyLink owns and has the right to change the CenturyLink
               Domain Name. Other than for identifying the location of your Web site, you may not issue any public
               announcement regarding this Agreement or use the name or any marks of CenturyLink or any of its
               affiliates without the prior written approval of CenturyLink.

               (2) Renewal of Domain Name. If you have obtained a CenturyLink Domain Name, you may request that
               CenturyLink automatically renew your CenturyLink Domain Name registration annually. You will be
               charged an Annual Domain Name Registration fee for each such renewal. If you do not request
               CenturyLink to automatically renew your CenturyLink Domain Name, you will be responsible for renewal.

               (3) Expiration or Termination of Domain Name. If your CenturyLink Domain Name expires, it will be
               placed in redemption status starting thirty (30) days after expiration. The redemption status period lasts
               for up to thirty (30) days. If you ask CenturyLink to reinstate your CenturyLink Domain Name during the
               redemption status period, you will be charged a domain name reinstatement charge. Your e-mail and
               Web hosting will not function while your CenturyLink Domain Name is in redemption status. Your
               CenturyLink Domain Name may not be reinstated after the redemption status period has expired. If you
               want to terminate your CenturyLink Domain Name, please contact CenturyLink at
               http://sitecontrol.qwestoffice.net to request termination. You will need to specify that you would like to


© CenturyLink All rights reserved.                          5
V52.091819
   CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 7 of 26



               cancel your CenturyLink Domain Name. The cancellation of your CenturyLink Domain Name does not
               automatically terminate your Web site or other Service under this Agreement.

          (C) Web Hosting Storage Space and Other Limitations. Your Web hosting storage space is limited. Limits
          are based on your Service type and are available at http://sitecontrol.qwestoffice.net. CenturyLink Web hosting
          accounts may not be used for purposes of distributing and storing excessive amounts of multimedia files.
          Multimedia files are defined as any graphics, audio and video files. Any Web hosting site whose disk space
          usage for storing multimedia files exceeds 70% of its total usage in terms of total size or number of files will
          be considered to be using an excessive amount.

          (D) Traffic Allowance. Traffic limits are located at http://sitecontrol.qwestoffice.net. If you exceed your traffic
          allowance, you will be charged a traffic overage charge depending on the resources utilized, and you may be
          given the option to either (a) reduce the resources used to an acceptable level, or (b) upgrade your Service to
          a higher priced plan.

          (E) Databases. Any database stored on CenturyLink’s servers will be limited in size to 10% of the total disk
          space allotted for that particular domain’s plan/Web site account.

          (F) Ownership of Web Site. The legal owner of any Web site or account with CenturyLink will be the individual
          or organization whose name is listed in CenturyLink’s database as the owner. Customer will fully cooperate
          with and abide by any and all of CenturyLink’s security measures and procedures in the event of any dispute
          over ownership of Customer’s Web site or account with CenturyLink. You own all graphics, text or other
          information or content supplied by you for incorporation into or delivery through your Web site. CenturyLink
          owns any software developed or modified by CenturyLink and all graphics, text or other information or content
          materials supplied by CenturyLink for incorporation into your Web site (“CenturyLink Materials”). You may
          only use the CenturyLink Materials in association with your Web site, and only during the term of this
          Agreement.

     (vii) Web Design Tools and Templates (NOTICE: This service has been grandfathered effective May 1, 2013, and
     is only available to business customers who ordered Web hosting Service prior to that date. Beginning January 1,
     2014, CenturyLink transitioned business customers with this grandfathered service to savvisdirect web
     hosting. After transition, your Web Hosting Service became governed by the savvisdirect terms and conditions
     located at http://savvisdirect.com/legal-tc, and not by this Agreement. If you ordered your Core Connect Bundle
     before May 1, 2013 and are unsure which set of terms and conditions apply to your web hosting service, contact
     your CenturyLink Representative for more information. Customers ordering Web hosting on or after May 1, 2013
     are governed by the savvisdirect terms and conditions located at http://savvisdirect.com/legal-tc, and not by this
     Agreement). CenturyLink customers purchasing the Grow Essentials Package under the Agreement are eligible
     to utilize optional Web design tools and templates, described more fully on the CenturyLink Web site. Additional
     charges for use of Web design tools and templates may apply. If you are an eligible customer, the Web design
     terms and conditions (“Design Terms”) in this section will also apply to your use of any Web design tools and
     templates. If these Design Terms conflict with any others provisions of the Agreement, these Design Terms will
     prevail for purposes of using the Web design tools and templates only. If you use the Web design tools and
     templates, CenturyLink will also provide you with additional support described on the CenturyLink Web
     site to assist you with creating your Web site.

          (A) Fees. All fees will be automatically charged to the credit card you provide when you sign up for the
          Services. The terms and conditions in Section 11 of this Agreement will also apply. CenturyLink may alter its
          fees as provided in this Agreement. All payments for the Packages are non-refundable and may not be
          credited back unless otherwise provided in subpart (F) below.

          (B) Rights and Licenses.

               (1) Definitions.

               Your "Content" means all content or information (including, without limitation, any text, music, sound,
               photographs, video, graphics, data, or software), in any medium, provided by you to CenturyLink.

               “CenturyLink Materials” means all content, software, source code or other programming material owned
               by CenturyLink or its suppliers and used in the development, display or running of a Web site.

               "Third-Party Materials" means any content, software, or other computer programming material that is
               owned by an entity other than CenturyLink, and licensed by CenturyLink or generally available to the
© CenturyLink All rights reserved.                            6
V52.091819
   CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 8 of 26



               public, including you, under published licensing terms, and that CenturyLink will use in the development
               of or to display or run a Web site. The graphics utilized from CenturyLink’s graphics library are licensed
               from third-party suppliers.

               "Background Technology" means computer programming/formatting code or operating instructions
               developed by or for CenturyLink and used to create any portion of a Web site or used to operate the Web
               site or a Web server in connection with a Web site. Background Technology includes, but is not limited
               to, any files necessary to make forms, buttons, checkboxes, and similar functions and underlying
               technology or components, such as style sheets, Web site templates, animation templates, interface
               programs that link multimedia and other programs, customized graphics manipulation engines, and menu
               utilities, whether in database form, dynamically driven, or provided in any other format. Background
               Technology does not include any of your Content or any derivatives, improvements, or modifications of
               your Content.

               (2) Limited License to CenturyLink Materials, Third-Party Materials and Background Technology.
               Subject to these Design Terms, CenturyLink hereby grants you a perpetual, nonexclusive license to copy,
               distribute, transmit, display and perform any and all CenturyLink Materials, Third-Party Materials, and
               Background Technology that is incorporated into your Web site, in whole or in part, solely as necessary
               for you to operate, maintain, and make the Web site available in the normal course of your business. You
               may not duplicate or distribute any CenturyLink Materials, Third-Party Materials or Background
               Technology to any third party without the prior written consent of CenturyLink. All ownership and
               proprietary rights in the CenturyLink Materials, Third-Party Materials, and Background Technology remain
               at all times with the respective owner thereof, and nothing herein transfers or assigns any rights or interest
               therein except the licenses granted thereto. All rights to the CenturyLink Materials, Third-Party Materials
               and Background Technology not expressly granted to you hereunder are retained by CenturyLink.
               CenturyLink reserves the right to provide CenturyLink Materials, Third-Party Materials and Background
               Technology to other CenturyLink customers for development of other Web sites. Without limiting the
               foregoing, you agree not to reverse-engineer, reverse-assemble, decompile, or otherwise attempt to
               derive any source code of the CenturyLink Materials, Third-Party Materials or Background Technology,
               except as allowed by law.

          (C) Content Standards. You are solely responsible for all Content you include on your Web site. You
          covenant that your Content will not: (a) be false, inaccurate or misleading; (b) infringe or misappropriate any
          third party's copyright, patent, trademark, trade secret or other proprietary rights or rights of publicity or privacy;
          (c) violate any law, statute, ordinance or regulation (including, but not limited to, those governing privacy,
          publicity, export control, consumer protection, unfair competition, antidiscrimination or false advertising); (d)
          be defamatory, trade libelous, unlawfully threatening or harassing, or advocating, promoting or providing
          assistance involving violence, significant risk of death or injury, or other unlawful activities; (e) be obscene or
          contain child pornography; (f) contain any viruses, Trojan horses, worms, time bombs, cancelbots, easter eggs
          or other computer programming routines that may damage, detrimentally interfere with, surreptitiously
          intercept or expropriate any system, data or personal information; (g) link directly or indirectly to or include
          descriptions of goods or services that violate any applicable law, statute, ordinance or regulation, or that violate
          CenturyLink’s AUP that is incorporated herein by reference and may be amended from time to time.

          (D) Term and Termination. The term of the Grow Essentials Package commences when you submit an order
          for such Services, and continues on a month-to-month basis. You may terminate your Package at any time
          by contacting our billing department or your Account Manager. Termination of your Package does not
          terminate other services, commitments and contracts you may have with CenturyLink. If you terminate your
          Package(s), CenturyLink will not retain a copy or a backup of any of Your Content and other data and such
          Content or data cannot subsequently be restored by CenturyLink. CenturyLink may: (a) terminate these
          Design Terms upon seven (7) days written notice for any reason; or (b) immediately suspend or terminate
          your use of the Package and remove all contents of your Web site, if CenturyLink, in its sole discretion,
          concludes that you (1) have engaged in illegal activities, in activities or sales that may damage the rights of
          CenturyLink or others, or (2) have violated or threatened to violate CenturyLink’s AUP, the Design Terms, the
          terms of this Agreement or any other agreement you may have with CenturyLink. Any suspension or
          termination under subpart (b) of this paragraph may take effect immediately. Termination under subpart (b)
          will be considered a termination by CenturyLink for “Cause”. If CenturyLink terminates your Package in
          connection with subpart (b), you will not be entitled to a refund or credit of any fees you have paid, and you
          may be subject to a Cancellation Charge. Without limitation, you expressly acknowledge and agree that in
          addition to this subpart (F), the terms and conditions in Section 12 (Term and Termination) of the Agreement
          also apply to termination of the Package. In the event of a conflict between this subpart (F) and Section 12 of


© CenturyLink All rights reserved.                             7
V52.091819
   CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 9 of 26



          the Agreement, this subpart (F) will prevail. Sections (B) and (C) will survive the termination or expiration of
          these Design Terms.

(viii) Optional CenturyLink Office Backup Service (NOTICE: This service has been grandfathered effective May 1,
2013, and is only available to business customers who ordered Web hosting Service prior to that date. Beginning
January 1, 2014, CenturyLink began transitioning business customers with this grandfathered service to savvisdirect
web hosting. Upon transition, your Web Hosting Service will be governed by the savvisdirect terms and conditions
located at http://savvisdirect.com/legal-tc, and not by this Agreement. If you ordered your Core Connect Bundle before
May 1, 2013 and are unsure which set of terms and conditions apply to your web hosting service, contact your
CenturyLink Representative for more information. Customers ordering Web hosting on or after May 1, 2013 are
governed by the savvisdirect terms and conditions located at http://savvisdirect.com/legal-tc, and not by this Agreement.
Prior to using the CenturyLink Office Backup, you must activate the Service via SiteControl. Additional CenturyLink
Office Backup Service plans are available to Office Plus customers as an option and additional charges may apply.
System requirements and features of the Service are set forth at http://helpsite.qwestoffice.net/. The following additional
terms and conditions apply to your use of CenturyLink Office Backup Service:

          (A) Use of the Service requires download of software to your PC. During the download process, you will be
          asked to review and agree to the terms of a third-party end user license agreement (“EULA”).

          (B) The Service provides remote storage and backup capability of data from your PC’s hard drive. Storage
          space available for backups is limited by the plan you select. If you exceed the storage space allotted to you
          for your plan, you will receive an error message, and backup will not proceed until you either delete unneeded
          files from your backup so that sufficient storage space becomes available, or you purchase a plan with
          sufficient additional storage space. Deleting files removes them from all stored backup versions, and they will
          no longer be accessible for recovery. You will be solely responsible to determine what data gets backed up,
          and the backup intervals.

          (C) If you access CenturyLink Office Backup Service from outside of the United States, any information that
          you transmit through the Service will be transferred to the United States and stored in servers located there,
          which may be owned and maintained by a third party processor. CenturyLink contractually requires such
          processors to maintain your personally-identifiable information under specific confidentiality terms which
          comply with United States law. Your information may be subject to less protective data protection laws than
          the country in which you are located.

          (D) CenturyLink Office Backup Service is not an archival service. You are solely responsible to maintain
          original versions of your files on your personal computer that you backup. Access to your files through your
          CenturyLink Office Backup account will cease upon termination or expiration of your account.

     (ix) (NOTICE: This service has been grandfathered effective July 20, 2019, and is only available to residential
     customers who used CenturyLink @Ease prior to that date. If you ordered @Ease before July 20, 2019 and are
     unsure which set of terms and conditions Services, contact your CenturyLink Representative for more information).
     CenturyLink @Ease™ Plans. CenturyLink @Ease is available to residential CenturyLink High-Speed Internet
     customers, subject to certain restrictions and limitations. The CenturyLink @Ease $0.00 Plan is provided at no
     additional charge to CenturyLink High-Speed Internet customers, however not all features of the CenturyLink
     @Ease $0.00 plan are available to customers with CenturyLink Internet Basic or customers who have ISP or
     Internet access service provided by a third party. Other CenturyLink @Ease plans with additional features are
     available to residential customers for an additional charge. Details regarding restrictions and the services included
     in each plan are located on http://www.centurylink.com/home/ease/; such restrictions and the services included in
     CenturyLink @Ease plans may change with notice to you as described in Section 4. You will be asked to agree to
     additional terms and conditions related to some services under the CenturyLink @Ease plans at the time of
     installation or use of those services.

     Certain CenturyLink @Ease™ Plan(s) include advanced home networking setup and maintenance Service as
     further described at http://www.centurylink.com/home/ease/ (“Advanced Service”). The following additional terms
     and conditions apply to the CenturyLink @Ease advanced home networking Service.

          (A) Advanced Service is only available with those CenturyLink @Ease Plans which specifically include it.
          Advanced Service is available to residential customers only and must be purchased per physical location and
          per high-speed Internet line. Advanced Service is only available with networking equipment (e.g., modems
          and other wireless networking devices) purchased or leased from CenturyLink. CenturyLink certified
          technician results may vary, depending on a number of factors, including but not limited to, the type and
          condition of Customer-provided software, equipment and other peripherals. CenturyLink will use reasonable

© CenturyLink All rights reserved.                          8
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 10 of 26



          efforts to connect Customer devices to the network device. However, successful networking setup and
          maintenance are not guaranteed. Modem port forwarding may need to be configured for specific network
          devices. Configuration of network devices for specific functionality and demonstration of how to use network
          devices is not included in the Service.

          (B) You may cancel your CenturyLink @Ease plan that includes Advanced Service by contacting CenturyLink
          as provided in the second paragraph of this Agreement.

          (C) Advanced Service includes:

               •    24/7 technical support for connectivity and security settings for covered equipment;
               •    Same day or next day on-site support for networking maintenance for covered equipment;
               •    Enabling of wireless encryption for wireless networks;
               •    Assistance connecting your peripheral devices (1 network device, 1 printer and up to 5 computers
                    (with a maximum of 7 peripheral devices, including both computers and game consoles) to the
                    network;
               •    Configuration of high-speed Internet application software that is supported as part of your
                    CenturyLink @Ease Plan.

          (D) Advanced Service does not include any items not specifically listed as included above, including without
          limitation:

               •    Issues related to the establishment or use of a wireless fidelity (“WiFi”) hotspot.
               •    Issues that exist prior to successful installation of networking equipment, establishment of an
                    operating network, or prior to ordering Service.
               •    Issues reported after the termination of Service.
               •    On-site support prior to successful installation of networking equipment and establishment of an
                    operating network.
               •    Issues resulting from your intentional abuse, misuse, or negligence.
               •    Repair or replacement of any equipment or connections (whether CenturyLink certified or not), except
                    as provided in the limited warranty provisions below.
               •    Installation of devices that are not part of the network, including without limitation fax machines,
                    scanners, routers, hubs and switches.
               •    Support of a network that contains any devices not supported by CenturyLink. Please see supported
                    devices on http://www.centurylink.com/home/ease/.
               •    Support of a network on an operating system that does not meet CenturyLink’s minimum system
                    requirements.
               •    Security of your network and data.
               •    Issues with software, other than software support provided as part of your CenturyLink @Ease
               •    Removal of viruses, spy ware, and ad ware, other than via PC Tune Up or one of the products
                    provided as part of a CenturyLink @Ease Plan.
               •    Configuration of network devices for specific functionality and demonstration of how to use network
                    devices
               •    Printer drivers, cables to connect Customer equipment to the networking modem, NIC card or
                    wireless equivalent.

          (E) Misuse or Abuse. Suspected misuse or abuse of any computer support may result in termination of your
          CenturyLink @Ease plan or any Advanced Service. CenturyLink reserves the right to limit the amount of time
          spent on any single issue and recommend the dispatch of an in-home technician, at additional costs to you,
          in order to resolve the issue, and may decline certain services or operations outside of the scope of your
          CenturyLink @Ease plan or any Advanced Service.

     (x) CenturyLink Connected Home. CenturyLink High-Speed Internet customers are eligible to purchase
     CenturyLink Connected Home services. CenturyLink Connected Home services consist of equipment and access
     to an online portal (the “Site”) where you can control your equipment (“CenturyLink Connected Home”). If you at
     any time purchase CenturyLink Connected Home services to use with your High-Speed Internet service, this
     section also applies to you.

          (A) Payment. The terms and conditions in Section 11 of this Agreement apply to payment for CenturyLink
          Connected Home.


© CenturyLink All rights reserved.                          9
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 11 of 26



          (B) The terms and conditions in Sections 3 and 8 of this Agreement apply to installation of CenturyLink
          Connected Home. Charges may apply for certain maintenance, trouble isolation, and support services.
          CenturyLink Connected Home is only available in select markets. CenturyLink may, in its sole discretion and
          without notice, make CenturyLink Connected Home available in additional markets. Subject to your
          compliance with the terms of this Section and this Agreement, you may access and use the Site and
          CenturyLink Connected Home service only for your own personal non-commercial use. Any commercial use
          of the Site or CenturyLink Connected Home service is expressly prohibited without CenturyLink’s prior written
          consent.

          (C) CenturyLink Connected Home is a self-monitored service. CenturyLink cannot and will not be monitoring
          your home through this service. You will be monitoring your home. In the event of an incident at your home
          (e.g., door being opened), based on how you configured your account, you may or may not receive an
          automated notification from the CenturyLink Connected Home portal or CenturyLink Home Application on your
          mobile device or via email, but CenturyLink will not contact you or respond or send anyone (e.g., the police or
          fire department) to respond to the incident. If you believe that there is an intruder or other potentially
          dangerous situation in your home, you should contact local law enforcement and not attempt to respond to
          the situation yourself. CENTURYLINK IS NOT RESPONSIBLE FOR ANY LOSS, LIABILITY, OR DAMAGES,
          INCLUDING PERSONAL INJURY OR DEATH, THAT RESULT, DIRECTLY OR INDIRECTLY, FROM
          RESPONDING, OR FAILING TO RESPOND, TO AN ALERT FROM CENTURYLINK CONNECTED HOME,
          OR FROM ANY DEFECT OR MALFUNCTION ASSOCIATED WITH CENTURYLINK CONNECTED HOME.

          (D) High-Speed Internet Connection. CenturyLink Connected Home requires a connection to the Internet via
          CenturyLink High-Speed Internet service in order to work. If your CenturyLink High-Speed Internet service is
          not functioning properly, your CenturyLink Connected Home service will not function properly, and you will not
          be able to monitor your home via CenturyLink Connected Home.

          (E) Account, Username and Password. You are responsible for safeguarding your password and you agree
          not to disclose your password to any third party. You are solely responsible for any activities or actions taken
          under your username, whether or not you have authorized such activities or actions. You agree that the
          information that you provide to CenturyLink upon registration, and at all other times will be true, accurate,
          current and complete. You may not impersonate any other person or use a username or password that you
          are not authorized to use.

          (F) Rights You Grant To Us Regarding Your Information.

               (1) Right to Collect, Store and Use Your Information. By submitting data, materials, content or other
                   information (collectively, “Information”) to CenturyLink you are licensing that Information to
                   CenturyLink for the purpose of providing the CenturyLink Connected Home service. By submitting
                   Information to CenturyLink—or allowing CenturyLink to collect such Information—you represent that
                   you are entitled to submit it to CenturyLink for use for this purpose, without any obligation by
                   CenturyLink to pay any fees or other limitations.

               (2) Right to Create and Use Anonymous and Aggregate Data. By using the CenturyLink Connected
                   Home service, you expressly authorize CenturyLink to create from the Information it collects, non-
                   personally identifying anonymous or aggregate data and to use and disclose such anonymous or
                   aggregate data in a non-personally identifiable manner.

               (3) CenturyLink cannot and does not guarantee the privacy, security or authenticity of any information
                   so transmitted over or stored in any system connected to the Internet.

          (G) Your Other Duties. If your CenturyLink Connected Home equipment contains any batteries, you are
          responsible for replacing those batteries at your own expense. You are responsible for obtaining any
          applicable permits or licenses, if permits or licenses are required by the city or county of your home.

          (H) Warranty.

               (1) YOUR USE OF THE SERVICE IS AT YOUR SOLE DISCRETION AND RISK. THE SITE AND
                   SERVICE, AND ALL RELATED DOCUMENTATION, MATERIALS, INFORMATION, ALERTS AND
                   SERVICES INCLUDED THEREIN OR RELATED THERETO, ARE PROVIDED “AS IS” AND “AS
                   AVAILABLE” WITHOUT WARRANTIES OF ANY KIND. CENTURYLINK EXPRESSLY DISCLAIMS
                   ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED OR STATUTORY
                   (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES FOR CONDITIONS OF

© CenturyLink All rights reserved.                          10
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 12 of 26



                    MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT
                    OR NON-MISAPPROPRIATION OR INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY,
                    CUSTOM, COURSE OF DEALING, TRADE, QUIET ENJOYMENT OR ACCURACY OF
                    INFORMATIONAL CONTENT OR RESULTS OR SYSTEM INTEGRATION) AND ANY
                    WARRANTIES OR CONDITIONS ARISING UNDER ANY OTHER LEGAL REQUIREMENT.
                    CenturyLink makes no warranties: (a) regarding the security, accuracy, reliability, timeliness and
                    performance of the Site or CenturyLink Connected Home service; (b) that the Site or CenturyLink
                    Connected Home service will be error-free or that any errors will be corrected; (c) that the CenturyLink
                    Connected Home service will meet your needs or requirements; (d) or that the content that may be
                    available through the Site and CenturyLink Connected Home service is free of infection from any
                    viruses or other code or computer programming routines that contain contaminating or destructive
                    properties, or that are intended to damage, intercept or expropriate any system, data, or personal
                    information. No advice or information, whether oral or written, obtained by you from CenturyLink, will
                    create any warranty not expressly stated in these terms of use. Some states or jurisdictions do not
                    allow the exclusion of certain warranties. Accordingly, some of the above exclusions may not apply
                    to you. In addition, the warranty on CenturyLink Connected Home equipment is limited to the
                    manufacturer’s warranty, if any.


          (I)   Intellectual Property Ownership and Restrictions.

                (1) Title. The contents of the Site and CenturyLink Connected Home service, including its “look and feel”
                    (e.g. text, graphics, images, logos, and button icons), photographs, editorial content, notices,
                    software (including websites) and other material are protected under applicable patent, copyright,
                    trademark and other laws protecting intellectual property. You will not remove, alter or conceal any
                    copyright, trademark, service mark or other proprietary rights notices incorporated in or
                    accompanying the Site, CenturyLink Connected Home service, or any related documentation.
                    CenturyLink and its licensors own all right, title and interest, including all worldwide patent rights,
                    copyrights, trademarks, service marks, trade secret rights, design rights, moral rights and all other
                    intellectual property and proprietary rights (collectively, “Intellectual Property Rights”), in the Site and
                    CenturyLink Connected Home service. All rights not expressly granted to you in the terms of this
                    section are reserved by CenturyLink.

                (2) Restrictions on Use. In addition to CenturyLink’s Acceptable Use Policy, in accessing or using the
                    Site or CenturyLink Connected Home service, you agree to comply with the following rules. Nothing
                    in this section requires CenturyLink to take action against any user that violates these rules, but
                    CenturyLink is free to do so if it sees fit.

                              (a)       Abusive Behavior: Do not harass, threaten, or defame any person or entity. Do not
                                        contact any person who has requested no further contact. Do not use ethnic or
                                        religious slurs against any person or group.

                              (b)       Privacy: Do not violate the privacy rights of any person. Do not collect or disclose
                                        any personal address, social security number, or other personally identifiable
                                        information without the written consent of the individual to which the information
                                        relates. Do not cooperate in or facilitate identity theft.

                              (c)       Intellectual Property: Do not infringe upon the copyrights, trademark rights, trade
                                        secret rights, or other intellectual property rights of any person or entity. Do not
                                        reproduce, publish, or disseminate the works of authorship of any other person or
                                        entity without the written permission of the copyright holder. Do not reproduce,
                                        modify, adapt, prepare derivative works of, perform, display, publish, distribute,
                                        transmit, broadcast, sell, license or otherwise exploit the Site or the CenturyLink
                                        Connected Home service.

                              (d)       Hacking, Viruses, and Network Attacks: Do not access any account on the Site
                                        without authorization. Do not attempt to penetrate or disable any security system.
                                        Do not intentionally distribute a computer virus, launch a denial of service attack,
                                        or in any other way attempt to interfere with the functioning of any computer,
                                        communications system, or website. Do not use any automated data gathering or
                                        extraction tools, program, algorithm or methodology to access, acquire, copy or
                                        monitor the Site or CenturyLink Connected Home service. Do not attempt to

© CenturyLink All rights reserved.                             11
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 13 of 26



                                     decipher, decompile, disassemble, or reverse-engineer any of the software
                                     comprising or in any way making up a part of the Site or CenturyLink Connected
                                     Home service. Do not attempt to access or otherwise interfere with the account of
                                     other users of the Site or CenturyLink Connected Home service.

                              (e)    Spam: Do not send bulk unsolicited emails (“SPAM”) or sell or market any product
                                     or service using the Site or CenturyLink Connected Home service. Do not facilitate
                                     or cooperate in the dissemination of SPAM. Do not violate the CAN-SPAM Act of
                                     2003.

                              (f)    Fraud: Do not issue fraudulent offers to sell or buy products, services, or
                                     investments. Do not commit fraud in any way.

                              (g)    Generally: Do not use the Site or CenturyLink Connected Home service in any
                                     manner not permitted by these Terms of Use. Do not encourage or instruct any
                                     other individual or entity to do any of the foregoing. Do not violate any law, rule, or
                                     regulation.

     (xi) Additional Features and Applications. Additional features and applications may be provided as part of the
     Service. Additional charges may apply.

     (xii) Chat Rooms. CenturyLink does not allow customers to install their own chat rooms, since chat rooms require
     significant system resources. However, for an additional charge, CenturyLink will provide a chat room for your
     use.

     (xiii) CenturyLink web.help service. If you type a nonexistent or unavailable Uniform Resource Locator (“URL”),
     or enter a search term into your browser address bar, the CenturyLink web.help service will present you with a
     CenturyLink web.help search page containing suggested links based upon the nonexistent or unavailable URL or
     query you entered, rather than an NXDOMAIN or similar error message or a redirection from your browser or
     toolbar software. If you have made a typing error in the browser address bar whereby you get the main name of
     the entity right but the prefix or suffix wrong (such as wwww.centurylink.com or www.centurylink.con), CenturyLink
     web.help may correct the error and take you directly to that entity's home page (in this example,
     www.centurylink.com -- CenturyLink's home page). The CenturyLink web.help service may impact applications
     that rely on an NXDOMAIN or similar error message and may override similar browser-based or toolbar-based
     search results pages. If you would prefer not to receive the CenturyLink web.help service, you should follow the
     opt-out instructions that are available by clicking on http://webhelper.centurylink.com/prefs.php.

     (xiv) McAfee™ Network and Data Protection. Mcafee™ security services safeguarding your network and data are
     included within CenturyLink-provided networking equipment purchased or leased by CenturyLink ® High-Speed
     Internet customers. In utilizing the McAfee services, you are accepting not only the terms of this Agreement but
     also accepting the terms of service provided by Mcafee™. CenturyLink makes no warranty, express or implied, as
     to the Mcafee™ service. Your sole warranty related to the Mcafee™ service is as set forth within the terms you
     are     accepting    directly   with   Mcafee™.      Please    refer   to   those     terms    as    located  at
     https://www.mcafee.com/consumer/en-us/policy/global/legal.html.

     (xv) Network Performance Monitoring. CenturyLink provides real-time monitoring and analysis of network
     performance and the performance of your internet connection. CenturyLink may access and record information
     about your devices, including, but not limited to, the type of device, the device’s operating system version, geo-
     location information based upon your consent, Equipment information, aggregate broadband traffic,
     speed/throughput tests, profiles and settings including IP and MAC addresses, and installed software. You agree
     to permit us and our applicable third-party supplier to access the Equipment and your devices, and to monitor and
     record such data, profiles and settings for the purpose of providing an enhanced quality of experience related to
     the Service. Also, you consent to our monitoring of your Internet connection and network performance, and to our
     accessing and adjusting Equipment settings as they relate to the Service. By measuring network performance from
     CenturyLink’s facilities and Equipment to your end user devices, we can provide the following benefits to you:

          •    Monitoring of data throughput, data usage, bandwidth time outs, and modem resets.
          •    Identifies bottleneck, performance and coverage issues in facilities and equipment, isolating problems
               outside or inside your premises.
          •    Identifies opportunities to optimize broadband service.
          •    Provides accurate measurement of wired and Wi-Fi speeds/throughput at your location, improving your
               Service understanding.

© CenturyLink All rights reserved.                         12
V52.091819
     CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 14 of 26



          •     Allows the discovery of optimal locations for wireless devices.
          •     Provides potential capability as related to:
                    o Proactive notifications to optimize Service
                    o Offering of new products and services
          •     Provides potential capability for the following management controls:
                    o Parental controls
                    o SSID and password management
                    o Guest network management
                    o User and device profile management.

      We will not track nor collect data based upon content viewed, streamed, downloaded, uploaded, or written on
      applications or websites for purposes other than network performance monitoring without first informing you and
      giving you a choice about whether you want us to do so. Data collection as a result of network performance
      monitoring will be stored within our internal systems. CenturyLink and its authorized vendors, contractors and
      agents will only share the network performance monitoring data for the sole purpose of performing the services
      outlined above.

(c) Networking – CenturyLink Home Network Backer™ and CenturyLink Office Network Backer™ (This Service has
been grandfathered effective August 21, 2008, and is only available to customers who ordered CenturyLink Home
Network Backer or Office Network Backer prior to that date

      (i) CenturyLink’s Home Network Backer™ and Office Network Backer™ (collectively “Network Backer”) services
      are only available to CenturyLink® High-Speed Internet customers who also purchased CenturyLink-provided
      networking equipment and CenturyLink-provided Internet access and must be purchased per physical location and
      per high-speed Internet line.

      (ii) Network Backer Service is provided on a month-to-month basis. You may cancel Network Backer by contacting
      CenturyLink as provided in second paragraph of this Agreement.

      (iii) Network Backer services include:

              (A) 24/7 telephone and on-site support for connectivity, security settings, and simple file and print sharing
              on wireless networks created with CenturyLink-provided networking equipment;
              (B) High-speed Internet application software that assists CenturyLink in providing the support referenced
              above. CenturyLink also provides regular updates to such software. If Network Backer service is cancelled,
              CenturyLink will turn off the applications in the modem; and
              (C) Configuration of high-speed Internet application software.

      (vii) Network Backer services do not include any items not specifically listed as included above, including without
      limitation:

              (A) Issues related to the establishment or use of a wireless fidelity (“WiFi”) hotspot.
              (B) Issues that exist prior to successful installation of networking equipment, establishment of an operating
              network, or prior to ordering Network Backer service.
              (C) Issues reported after the termination of Network Backer service.
              (D) On-site support prior to successful installation of networking equipment and establishment of an
              operating network.
              (E) Issues resulting from your intentional abuse, misuse, or negligence.
              (F) Repair or replacement of any equipment or connections (whether CenturyLink certified or not).
              (G) Installation of devices that are not part of the network, including without limitation printers, fax machines,
              scanners, routers, hubs and switches.
              (H) Support of a network that contains any devices not certified by CenturyLink.
              (I) Support of a network on an operating system that does not meet CenturyLink’s minimum system
              requirements.
              (J) Security of your network and data.
              (K) Issues with software (whether provided by CenturyLink, you, or a third-party).
              (L) Removal of viruses, spy ware, and ad ware.

3.    Equipment. Separately purchased or leased equipment is required to use the Service.

(a) CenturyLink-Provided Equipment.


© CenturyLink All rights reserved.                             13
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 15 of 26



     (i) Leased Equipment. Leased Equipment from CenturyLink: (i) the Equipment is CenturyLink’s property and you
     may not assign, rent, or transfer the Equipment or your rights or duties under this Agreement to another without
     CenturyLink’s prior written consent; (ii) you agree not to mishandle, abuse, misuse, or improperly store or operate
     the Equipment, including using the Equipment with equipment electrically or mechanically incompatible with, or of
     inferior quality to, it, and (iii) you agree if the Equipment is damaged by you and/or non-operational or
     malfunctioning for reasons other than a manufacturing defect at anytime during the term of this Agreement or upon
     termination of this Agreement, CenturyLink may charge you for its full retail cost (the “Equipment Charge”).
     CenturyLink does not refund or credit leases, so please contact CenturyLink by obtaining the applicable contact
     information for replacement Equipment at the following websites if your leased Equipment is not working properly:
     Residential Customer Service (Consumer/Residential accounts), Small Business Customer Service (Small
     Business accounts), or Enterprise and Strategic Customer Service (Large/Enterprise/Global Business &
     Government accounts). Replacement Equipment may or may not be the same model. If you are leasing Equipment
     and wish to instead purchase Equipment from CenturyLink, the terms and conditions specific to purchased
     equipment will apply. If you purchase Equipment from CenturyLink other than Equipment you are renting from
     CenturyLink you are required to return your leased Equipment according to the Return Policy & Procedure. Lease
     payments are due for every month you lease the Equipment and lease payments do not count towards a purchase
     of the Equipment.

     (ii) Purchased Equipment. You will be deemed the owner of the purchased Equipment, and bear all risk of loss
     of, theft of, casualty to or damage to the Equipment, from the time it is received by you until the time (if any) when
     it is returned by you pursuant to this Agreement and has been received by CenturyLink. If the Equipment is
     inoperable, please contact CenturyLink by obtaining the applicable technical support contact information at the
     following websites: Residential Customer Service (Consumer/Residential accounts), Small Business Customer
     Service (Small Business accounts), or Enterprise and Strategic Customer Service (Large/Enterprise/Global
     Business & Government accounts). If CenturyLink deems the Equipment has a manufacturing defect, the Limited
     Warranty (set forth in the “Warranty” section below) will apply if it has not expired. If the Equipment fails as a result
     of a manufacturing defect after the Limited Warranty has expired or fails for any other reason you may request that
     CenturyLink deliver replacement Equipment. Any such replacement Equipment will be charged to you at
     CenturyLink’s then-current rates, plus shipping and handling and any applicable Taxes. Replacement Equipment
     may or may not be the same model.


     (iii) Delivery and Installation of Equipment. Equipment may be delivered to you only in the United States. You
     understand that you are responsible for self-installing the Equipment once you receive it, unless you select a
     technician installation from CenturyLink for an additional charge. You are encouraged to complete installation of
     the Equipment promptly because you will be responsible for full payment for the charges on your bill even if you
     have not yet installed the Equipment and used the Service at the time the bill is rendered. Information on
     installation procedures is located at http://www.centurylink.com/help/index.php?assetid=135. As required, you will
     provide CenturyLink with reasonable access to your premises for technician installation of Equipment.

     (iv) Copyright Software. If, in connection with your CenturyLink High-Speed Internet Service you are purchasing
     a modem, you should be aware that the modem may contain copyrighted software that is licensed under the
     General Public License (GPL) and/or other open source licenses. To determine whether your modem brand
     contains open source software, visit http://internethelp.centurylink.com/internethelp/open-source.html. Copies of
     these licenses are available at this link. You may also obtain the complete Corresponding Source code from us for
     a period of three years after our last shipment of this product at the same location. This offer is valid to anyone in
     receipt of this information.

(b) Customer-Provided Equipment. If you do not purchase or lease a modem from CenturyLink you understand and
    acknowledge that CENTURYLINK, ITS AFFILIATES, SUPPLIERS, AND/OR AGENTS WILL NOT BE
    RESPONSIBLE/LIABLE IF YOU CANNOT ACCESS YOUR SERVICE, IF SERVICE DOES NOT FUNCTION
    CORRECTLY OR AT ALL, OR IF CUSTOMER EQUIPMENT, SOFTWARE, PERIPHERALS, DATA, OR
    EQUIPMENT IS DAMAGED. YOU WILL BE LIABLE TO CENTURYLINK FOR DAMAGE TO ANY EQUIPMENT
    LEASED FROM CENTURYLINK. The foregoing limitation of liability is in addition to and will not limit any other
    limitation of liability set forth in this Agreement.

4. Changes to Service or this Agreement. To the extent allowed and effective under applicable law, CenturyLink
may:

(a) Effective upon posting to http://centurylink.com/legal, or of any written notice to you, including e-mail: (i) stop
offering the Service and/or leased Equipment, (ii) change the Service and/or this Agreement in a way that does not


© CenturyLink All rights reserved.                           14
V52.091819
     CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 16 of 26



directly result in a material and adverse economic impact to you, and/or (iii) reduce MRCs or NRCs. Please check
such Web site and your e-mail regularly for changes.

(b) Effective upon 30 days written notice to you, including email: (i) increase MRCs and/or NRCs, (ii) change the
Service and/or this Agreement in a way that directly results in a material and adverse economic impact to you, and/or
(iii) change the Dispute Resolution and Arbitration; Governing Law provision. CenturyLink may reduce the foregoing
notice period if such increase is based upon Regulatory Activity.

Except as specified in the Dispute Resolution and Arbitration; Governing Law provision below, your continued use of
the Service and/or Equipment constitutes acceptance of those changes. You must immediately stop using the Service
and Equipment and terminate your Service if you do not agree to the changes. The Term and Termination provision
below describes how you can terminate your Service. Any changes you make or other terms you add to this Agreement,
or propose in any other documents, written or electronic, are void.

5. Third-Party Services, Software and Equipment. Purchase, rental, use, or subscription to any third-party
services, software, or equipment offered by or through CenturyLink is subject to the third-party provider’s terms and
CenturyLink is not responsible or liable for any such services, software, or equipment.

6.    Software

(a) Software. Use of the Service may require or enable you to download or otherwise install or use certain software
that is owned by CenturyLink or by third parties (the “Software”). By installing the Software and using the Services or
using Equipment with embedded Software you are agreeing to abide by all of the terms and conditions of this
Agreement that relate to the Software, including without limitation the terms and conditions of this Section.

(b) License. If the Software is accompanied by an end user license agreement (“EULA”), your use of the Software is
governed by the terms of that agreement and by the terms of this Agreement where applicable. You must accept and
agree to the terms of the EULA before installing the Software and using the Service. If the Software is not accompanied
by a EULA, CenturyLink grants you a limited, personal, revocable, nonexclusive, nontransferable, non-assignable
license to install and use the Software for purposes of using the Service and/or Equipment. The license is effective
upon the earlier of delivery or installation and extends only to Customer's own use of such Software and only on the
designated Equipment or with the designated Service.

(c) No Modification. You may not modify the Software in any way or change or delete any copyrights, trademarks,
service marks or other proprietary rights or notices of CenturyLink or a third-party that appear or are used in connection
with the Software or the Service. You agree that the Software is the confidential and proprietary property of its owner
and may not be disclosed or reproduced unless specifically authorized by CenturyLink or the third-party licensor or
supplier. In addition, you agree that you will not de-compile, disassemble, reverse engineer or otherwise reduce the
Software to a human readable form.

(d) Ownership. You acknowledge that CenturyLink or the third-party licensor or supplier of the Software, as applicable
own all right title and interest, including without limitation all copyright, patent, trademark, and trade secret rights in the
Software and related documentation, updates, and upgrades. You are not granted any ownership rights in the Software
and may not sublicense, loan, rent, lease, distribute, share, or otherwise transfer the Software to anyone else.

(e) No Export. The Software may be used only in the United States and any export of the Software is strictly prohibited.

(f) Updates, Upgrades, or Changes. CenturyLink may update, upgrade or change the Software and related settings
on your computer from time to time. You agree to cooperate with CenturyLink in performing such activities. A program
downloaded to your computer when Service is installed will perform automatic updates to certain Service-related
Software on a regular basis. This program may collect certain information necessary to perform this function. Any
information collected as part of this process will be treated in accordance with CenturyLink’s Privacy Policies. You may
choose to turn off the automatic updates function. If you order new Services from CenturyLink at a later date, and the
automatic updates feature has been turned off, you may be prompted at that time to update Software currently on your
computer before the new Software can be downloaded.

(g) Termination. CenturyLink may discontinue provision of the Software for any reason, including without limitation if
CenturyLink’s agreement with a software vendor is terminated. Additionally, for certain third-party vendors Software will
no longer be functional if: (i) you or your End Users discontinue subscribing to the vendor product for which the Software
was provided or to CenturyLink’s Service; (ii) this Agreement is terminated for any reason whatsoever; or (iii) when
your prepaid term for Service under this Agreement expires and you have not purchased a new term. Upon termination
of your Service or CenturyLink notice to you of discontinuance of the Software offering for any reason, you must

© CenturyLink All rights reserved.                            15
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 17 of 26



immediately stop using the Software associated with the terminated Service and destroy any copies you may have and
delete it from your computer.

(h) Federal Procurements. This section applies to all acquisitions of the Software by or for the Federal Government or
by any prime contractor or subcontractor (at any tier) under any contract, grant, cooperative agreement or other
transaction with the Federal Government which calls for delivery or use of the Software by the Government. By
accepting delivery of the Software under any such contract, grant, cooperative agreement, or as part of any such
transaction, the Government agrees that the Software qualifies as commercial computer software and that the
associated documentation qualifies as commercial computer software documentation within the meaning of the
acquisition regulations and contract clauses applicable to this procurement. The terms and conditions of this Agreement
are fully applicable to the Government's use and disclosure of the Software and documentation, and will supersede
any conflicting terms or conditions. No license of any kind is granted in the case of acquisitions which contain or are
subject to the clauses FAR 52-227.19 COMMERCIAL COMPUTER SOFTWARE-RESTRICTED RIGHTS (JUNE 1987)
or any other clause which purports to grant to the Government rights greater than, or additional to, those set forth in
this Agreement, or which purports to impose additional requirements upon CenturyLink to make the Agreement
effective, unless CenturyLink specifically so consents by separate written agreement. Please contact CenturyLink for
Software manufacturer information.

7. Service Conditions. The following conditions apply to the Service. CenturyLink may suspend, terminate, or limit
use of your Service if you violate any of these conditions.

(a) Limits on Use. Your use of the Service is subject to the applicable AUP based on your location within CenturyLink
Territory or Qwest Territory and located at http://www.centurylink.com/aboutus/legal/acceptableuse.html. Also, you
agree not to use the Service for high volume or excessive use, in a business or for any commercial purpose if your
Service is a residential service, or in a way that impacts CenturyLink network resources or CenturyLink’s ability to
provide services. You agree not to: (i) offer public information services (unlimited usage or otherwise), or (ii) permit
more than one high-speed Internet log-on session to be active at one time, except if using a roaming account when
traveling, in which case 2 sessions may be active. A log-on session represents an active connection to your Internet
access provider. The active session may be shared to connect multiple computers/devices within a single home or
office location or within a single unit within a multiple dwelling unit (e.g., single apartment or office within an apartment
complex) to your modem and/or router to access the Service (including the establishment of a wireless fidelity (“WiFi”)
hotspot), but the Service may only be used at the single home or office location or single unit within a multiple dwelling
unit for which Service is provisioned by CenturyLink. You may not use a WiFi hotspot in violation of this Agreement or
in a way that circumvents CenturyLink’s ability to provide Service to another customer (e.g., you cannot use a WiFi
hotspot to provide Service outside your single home or office location or outside your single unit within a multiple
dwelling unit and you cannot resell Service provided over a WiFi hotspot). You will not be in violation of this Agreement
by allowing Service access to authorized employees, contractors, or users (i.e., the customers of the establishment or
hotel/motel guests and patrons). You may not use more than one IP address for each log on session unless an
advanced service allocating you more than one IP address has been purchased. Service may only be used in the U.S.
Service may be used to host a server, personal or commercial, as long as such server is used pursuant to the terms
and conditions of this Agreement applicable to Service and not for any malicious purposes. Malicious purposes include
without limitation Spam, viruses, worms, Trojans, Denial of Service (DoS), etc. It is the customers’ responsibility to
secure computers, servers, and equipment to avoid the opportunity of becoming exploited. CenturyLink may restrict
your use of or interrupt the Service without notice for: (i) maintenance activities; (ii) equipment, network, or facility
upgrades or modifications; and (iii) to ensure the provision of acceptable service levels to all CenturyLink customers.
CenturyLink is not responsible or liable for any Service deficiencies or interruptions caused by such events.

(b) Excessive Use Policy. Your use of the Service is subject to the CenturyLink Excessive Use Policy located on
the CenturyLink High Speed Internet Service Management page at
http://www.centurylink.com/aboutus/legal/internetservicemanagement.html, including the usage limits applicable to
the Service plan you purchased.

(c) No Resale, Distribution, Transfer, or Assignment. You agree not to resell or distribute, transfer or assign this
Agreement and/or the Service via any means including but not limited to wireless technology, except with CenturyLink’s
prior consent and according to CenturyLink’s policies and procedures; provided that you may establish a WiFi hotspot
as provided above, but may not resell Service provided over the WiFi hotspot. This Agreement is intended solely for
you and it will not benefit or be enforceable by any other person or entity. CenturyLink may assign this Agreement and
your rights and obligations under this Agreement, in whole or in part, at any time without notice to you and you agree
to make all subsequent payments as directed. If we do that, we have no further obligations to you.

(d) Authorized Use. You (i) are responsible for maintaining the confidentiality of passwords used with the Service, (ii)
are responsible for all use of your Services and account, whether by you or someone using your account with or without

© CenturyLink All rights reserved.                           16
V52.091819
     CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 18 of 26



your permission, including all secondary or sub-accounts associated with your primary account, and to pay for all activity
associated with your account, and (iii) will ensure that all use of the Service complies with this Agreement. You are
responsible for unauthorized and non-compliant use of the Service and for maintaining a strong and confidential
wireless network password. Service may be used in a wireless network environment at your own risk. Wireless
networking devices use public radio channels to transmit voice and data communications. CenturyLink cannot
guarantee the security, privacy, or confidentiality of any transmissions made via such devices, and CenturyLink makes
no assurances or warranties relating to their use by you. You are responsible for all use of your Service regardless of
the source of a transmission, whether by you, or an authorized or unauthorized third-party, over your Service. You
agree that we, in our sole discretion, may place restrictions on use of your Services, and immediately disrupt,
suspend, or terminate your Services without notice for violations, suspected violations, or to prevent violations
of this Agreement.

(e) Compliance. The Service cannot be used for any unlawful, abusive, or fraudulent purpose, including without
limitation, using the Service in a way that: (i) interferes with CenturyLink's ability to provide service to CenturyLink
customers, (ii) avoids your obligation to pay for services, (iii) constitutes a criminal offense, (iv) gives rise to a civil
liability, or (v) otherwise violates any law, order, ordinance, governmental requirement or regulation or this Agreement.

(f) Monitoring and Testing the Service. CenturyLink may, but is not obligated to, monitor the Service for various
purposes, including but not limited to verifying AUP compliance and for usage statistics that may be used for marketing
purposes. You are responsible for monitoring your accounts for access to newsgroups, social media, mobile
applications, “apps”, and Web sites that may contain improper material. You will notify CenturyLink of the continual
receipt of e-mail that you view as illegal or that is unsolicited. You must not design or provide systems used for the
collection of information about others without their express knowledge and consent. CenturyLink may also test Service
for maintenance purposes to detect and/or clear trouble.

(h) Data Management and Security. CENTURYLINK STRONGLY RECOMMENDS USE OF COMMERCIAL ANTI-
VIRUS AND FIREWALL SOFTWARE. You are responsible for the management and security of your data, including
without limitation backing up and restoring your data, managing file and print sharing, implementing procedures for
accuracy of data and its transmission, and implementing security such as anti-virus and firewalls. CenturyLink is not
responsible or liable for the management or security of your data, including without limitation loss of your data or back-
up or restoration of your data, regardless of whether your data is maintained on CenturyLink servers or your computer
or server.

(i) Port 25 Filtering. Port 25 is primarily used for communication between e-mail servers. Filtering e-mail
communication going to and from customers on port 25 improves network security and helps to reduce the spread of
e-mail-borne viruses and reduce the overall volume of spam on the Internet. Port 25 filtering is a recognized Internet
industry best practice for service providers and is used by CenturyLink to automatically protect your computer from
being used by malware (typically caused by a virus) to send or relay spam. If you need to adjust port 25 filter settings,
contact CenturyLink Technical Support (1-888-777-9569) or follow the instructions found at
http://internethelp.centurylink.com/internethelp/zam-port-25.html.

(j) Intellectual Property Rights. Unless otherwise expressly provided in this Agreement, all aspects of the Service are
the property of CenturyLink and are protected by trademark, copyright or other intellectual property laws and
international treaty provisions. CenturyLink grants you a personal, revocable, limited, nonexclusive, nontransferable,
non-assignable right and license to use the Service in accordance with the terms and conditions of this Agreement. No
other license or rights are granted by CenturyLink or will be implied or arise by estoppels, with respect to any Service.

(k) Location-Based Advertising. You may receive advertisements based on the geographic area associated with your
IP address, unless you specifically opt-out at http://LocationBasedAdvertising.Centurylink.com. CenturyLink does not
share your address or any personally identifiable information with advertisers and you will not see additional
advertisements as a result of this program, but you may see advertisements that are more relevant to your geographic
area.

8.    Installation, Maintenance and Support.

(a) You may choose on-site installation for a charge or select the self-installation method. Charges may apply for
certain maintenance, trouble isolation, and support services and if a technician is dispatched. Charges may be per
technician, may vary depending on when services are performed (e.g., time of day and weekday, holiday or weekend),
and may include a minimum charge regardless of the actual number of hours worked. CenturyLink will notify you of
any applicable charges in advance of you incurring such charges. If you report trouble, you must pay a dispatch charge
if the trouble is not found in CenturyLink facilities (no charge if CenturyLink later finds the trouble was in CenturyLink
facilities) or CenturyLink equipment or is found in customer equipment/systems or Equipment. A dispatch charge also

© CenturyLink All rights reserved.                          17
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 19 of 26



applies if: (A) Customer requests a service date change but fails to notify CenturyLink before the service date and
CenturyLink technician is dispatched on the service date (will have to pay dispatch charge and CenturyLink will change
the service date) or (B) CenturyLink technician dispatched for maintenance of service and no trouble is found in
CenturyLink facilities (applies each time this happens). Any requested repairs to your facilities or equipment are not
included in the dispatch fee, and will be charged on a time and materials basis. If you purchased networking equipment
from CenturyLink and did not purchase a Network Backer service, CenturyLink will provide you telephone support for
connectivity, and settings, on wireless networks created with the CenturyLink-provided networking equipment for 30
days from the date of the networking equipment purchase, at no additional charge.

9. Acceptable Use Policy. All use of the Services will comply with the applicable AUP depending on whether you
are         in        Qwest           Territory      or         CenturyLink         Territory,         posted         at
http://www.centurylink.com/aboutus/legal/acceptableuse.html. Among other things, the AUP prohibits sending
unsolicited e-mail messages, including bulk commercial advertising or informational announcements (collectively,
"Spam"). CenturyLink may immediately terminate or suspend any account which CenturyLink believes is transmitting
or is otherwise connected with any Spam. Further, CenturyLink may hold you liable for CenturyLink's actual damages
in any way arising from, or related to, any Spam transmitted by or in any way connected to you or your account, to the
extent such actual damages can be reasonably calculated. If actual damages cannot be reasonably calculated, you
agree to pay CenturyLink liquidated damages of five U.S. dollars ($5.00) for each piece of Spam transmitted from or
otherwise connected with you or your account. You will not, however, be liable for actual or liquidated damages arising
from Spam generated from you or your account if you establish that the Spam was sent as a result of a virus or worm
or other malicious software infection and if you have taken reasonable actions to prevent and resolve such infections
and stop the Spam.

10. Privacy.         By using the Services, you acknowledge the CenturyLink Privacy Policy posted at
www.centurylink.com/Pages/AboutUs/Legal/PrivacyPolicy, which describes how CenturyLink handles and protects
your information, including customer proprietary network information, and how we market and communication with you.
The CenturyLink Privacy Policy may change from time to time without notice to you. CenturyLink may provide customer
information to third parties or governmental entities when required, or permitted by law; to establish rights or obligations
under this Agreement; or to protect CenturyLink’s or others rights or property regarding our services or the services of
other providers from fraudulent, abusive or unlawful use of, or subscription to, such services. Additionally, CenturyLink,
its affiliates and third-party vendors, may access and use information regarding your bandwidth usage and performance
of your Equipment, Software, and Service to: (a) perform related registration (Equipment serial number, activation date,
and WTN also provided to manufacturer), maintenance, support, and other service-quality activities, (b) verify AUP
compliance and network performance as well as (c) develop targeted marketing.

CenturyLink does not require or intend to access Customer data in its performance hereunder, including but not limited
to any confidential health related information of Customer’s clients, which may include group health plans, that
constitutes Protected Health Information (“PHI”), as defined in 45 CFR §164.501 under the Health Insurance Portability
and Accountability Act of 1996 (“HIPAA Rules”). Any exposure to PHI shall be random, infrequent and incidental to
CenturyLink’s provision of Service and is not meant for the purpose of accessing, managing the PHI or creating or
manipulating the PHI. Such exposure is allowable under 45 CFR 164.502(a)(1)(iii). As such, if Customer is a Covered
Entity or Health Care Provider under the HIPAA Rules or supports the health care industry, CenturyLink and Customer
agree that CenturyLink is not a “Business Associate” or “Covered Entity” under the HIPAA Rules for the purposes of
this Agreement.

11. Rates and Charges; Payment.

(a) Rates and Charges. All Service and Equipment is provided to you at the CenturyLink’s then-current standard or
qualifying promotional MRCs and NRCs quoted to you during the ordering process and at the time(s) you order Service
and/or Equipment. You are responsible for any charges associated with the Service and Equipment, including without
limitation Equipment purchase and/or lease charges, monthly Service charges, any applicable usage charges and
charges related to installation or activation, maintenance, delivery, shipping and handling, changes to Service, Taxes,
fees, surcharges and other charges, including the CenturyLink Internet Cost Recovery Fee (sometimes referred to as
the Broadband Cost Recovery Fee). Also, certain additional features and applications may be provided as part of the
Service and additional charges may apply. We may impose fees or surcharges to recover amounts assessed to us by
third parties or related to our provision of Service or Equipment to you. These fees or surcharges are not Taxes and
are not required by law, but are set by CenturyLink and may change. Other than promotional MRCs, plans with MRCs
that don’t change, and MRCs offered with a term commitment, your MRCs for Service, leased Equipment, fees, or
surcharges are not guaranteed and may increase during the period in which you subscribe to Service. In the event
CenturyLink offers the ability to pay any of the charges in installment payments over time (“Installment Option”), the
aggregate payments under the Installment Option may be greater than the charge(s) paid by customers who pay the
total charge(s) in one payment.

© CenturyLink All rights reserved.                          18
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 20 of 26




You will not be eligible for any discounts or promotional offers other than those you qualify for at the time you order
qualifying Service and/or Equipment, unless the discount or promotional offer specifically states that existing customers
are eligible and in that instance you will receive the discount or promotional offer strictly in accordance with its terms.
Customers who move Service or disconnect and reconnect Service may not be eligible for promotional pricing available
to new customers. You may only take advantage of one special pricing promotion per Service per account during any
twelve-month period.

(b) Payment.

     (i) Billing. Charges are billed monthly with MRCs and NRCs billed in advance and usage charges billed in arrears.
     Your first bill covers both the partial month of Service and leased Equipment from the date your Service is activated
     up to the first day of your first full month of Service, and your first full month of Service and leased Equipment.
     Depending on your location, discounts and promotions may not apply during the partial month of Service.
     However, you still will receive all applicable Service discounts and promotions for the entire promotional period.
     You will pay all billed charges by the due date set forth in your billing statement, as well as any Late Charge. You
     will be charged for each additional copy of your bill.

     You will provide all information necessary for CenturyLink to provide and bill for the Service and Equipment. You
     affirm that the information you supply to us is correct and complete and will promptly notify CenturyLink whenever
     your personal or billing information changes. If you elect to pay by credit card, you are responsible for directly
     updating, or notifying CenturyLink, of any changes to your credit card (including, but not limited to card number,
     expiration date, billing address, or card status). You understand that false or incorrect information may result in
     Service provisioning or delivery delays or the suspension or termination of your Service.

     (ii) Disputes. The billed rate will continue unless you call us promptly and inform us that the billed monthly rate is
     not the one quoted to you. You must give CenturyLink notice of any dispute on your bill. If you pay the disputed
     amount you will receive interest at the lesser of the highest lawful amount for commercial transactions or 1% per
     month on any amounts CenturyLink determines were wrongly charged to you. If you give notice of a billing dispute
     within 90 days of the billed date such interest will be from the due date to the date CenturyLink credited back or
     refunded the wrongly charged amount. If you give notice after this 90-day period, such interest will be from the
     date CenturyLink received your notice to the date CenturyLink credited back or refunded the wrongly charged
     amount. You will be charged a Late Charge on any amounts withheld that are undisputed or ultimately determined
     to have been correctly charged. You will pay all CenturyLink expenses incurred to recover such withheld amounts,
     including attorneys' fees.

     (iii) Deposit. CenturyLink may reasonably modify the payment terms or require other assurance of payment,
     including a deposit, based on Customer’s payment history, lack of established credit, or a material and adverse
     change in Customer’s financial condition. Refunded deposit amounts will be credited to your account and any
     credit balance will be refunded. If you make a cash deposit, you will receive interest at the rate required in the
     state you receive Service, Equipment, or Software from the date CenturyLink received the deposit until the date
     CenturyLink refunded the deposit. If you receive Service, Equipment or software in a state that does not require
     CenturyLink to pay interest on deposits, CenturyLink will not pay any interest on such deposits. If you pay a deposit
     in connection with your Services and the state in which the Services are provided does not require CenturyLink to
     pay interest on that deposit, CenturyLink will not pay you any such interest.

     (iv) Method of Payment. Some Internet access services require you to pay by credit card. For those services,
     CenturyLink currently accepts VISA or MasterCard, but reserves the right to change acceptable payment vendors.
     If you provide CenturyLink your credit card information, you authorize CenturyLink to automatically charge your
     credit card for charges that apply to your account. CenturyLink will automatically charge your credit card on the
     billing due date shown on your billing statement. In the event you request a chargeback on your credit card of the
     amounts CenturyLink has charged you, you will be subject to a chargeback fee. If CenturyLink is unable to charge
     your credit card for any reason, CenturyLink will assess a charge that will be the greater of ten dollars ($10.00) or
     five percent (5%) of the amount due, plus an interest charge of 1.5% per month on the amount due until paid.
     Additionally, you may be subject to Service suspension or account termination at CenturyLink’s discretion. You
     will not pay for the Services (as defined above), or any related services you may purchase, with funds obtained
     through the American Recovery and Reinvestment Act (or ARRA) or other similar stimulus grants or loans that
     would obligate CenturyLink to provide certain information or perform certain functions unless each of those
     functions and obligations is explicitly identified and agreed to by the parties in this Agreement or in an Amendment
     to this Agreement.

12. Term and Termination.

© CenturyLink All rights reserved.                          19
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 21 of 26




(a) Month-to-Month Term. Unless otherwise specified herein, Service is offered on a monthly basis for a term that
begins on the date your Service order is completed, ends on the last day of the billing cycle during which you placed
the order for Service, and automatically renews monthly.

(b) Term Commitment and Early-Termination Charge. IF YOU ORDER SERVICE WITH A TERM COMMITMENT,
YOU AGREE TO MAINTAIN THAT SERVICE FOR THE ENTIRE TERM COMMITMENT PERIOD. IF YOU
TERMINATE THAT SERVICE BEFORE THE END OF THE TERM COMMITMENT PERIOD YOU WILL BE REQUIRED
TO PAY THE EARLY-TERMINATION CHARGE SET FORTH IN THIS AGREEMENT, WHICH IS EQUAL TO 100%
OF THE MRC MUTIPLIED BY THE NUMBER OF MONTHS REMAINING IN THE FIRST TWELVE (12) MONTHS OF
THE TERM COMMITMENT PERIOD PLUS 40% OF THE MRC MUTIPLIED BY THE NUMBER OF MONTHS
REMAINING IN THE TERM COMMITMENT PERIOD AFTER THE FIRST TWELVE (12) MONTHS. FOR PURPOSES
OF THIS SECTION, MOVING, CHANGING YOUR INTERNET SERVICE PROVIDER, OR MAKING A CHANGE TO
ANY PART OF YOUR SERVICE THAT CARRIES A TERM COMMITMENT IS CONSIDERED TERMINATION OF THE
ENTIRE SERVICE. THE EARLY-TERMINATION CHARGE IS NOT A PENALTY. RATHER, IT IS AN OFFSET OR
RECOVERY OF CENTURYLINK COSTS RELATED TO EARLY TERMINATION AND THE DISCOUNTS
ASSOCIATED WITH YOUR TERM COMMITMENT. THE EARLY TERMINATION CHARGE WILL BE WAIVED IF (A)
YOU NOTIFY CENTURYLINK WITHIN 30 DAYS OF THE DATE YOU ORDERED THE SERVICE WITH A TERM
COMMITMENT THAT YOU DO NOT AGREE TO THE TERMS OF THIS AGREEMENT AND (B) CENTURYLINK HAS
NOT PERFORMED AND YOU HAVE NOT USED ANY OF THAT SERVICE. CenturyLink may waive the early-
termination charge if you move or upgrade Service; your original term commitment period may start over. After the
term commitment period, Service will continue month-to-month until terminated by you or by CenturyLink.

(c) Termination. You may terminate this Agreement and your use of the Services at any time and for any reason by
contacting CenturyLink via the methods described on the following websites: Residential Customer Service
(Consumer/Residential accounts), Small Business Customer Service (Small Business accounts), or Enterprise and
Strategic Customer Service (Large/Enterprise/Global Business & Government accounts); you cannot terminate your
Service online or by e-mail. CenturyLink does not monitor, and will not automatically cancel, Service for problems
relating to domain name transfers. If you have trouble transferring your domain name and you wish to terminate
Service, you must contact CenturyLink as indicated above. Whether or not your domain name transfers, you will be
responsible for paying any outstanding amounts owed on your account through the date of termination. CenturyLink
may terminate this Agreement, your password, your account, and/or your use of the Service, without notice and for any
reason, including, without limitation, if you fail to pay any charges when due or if CenturyLink believes you or someone
using your account has violated this Agreement. CenturyLink may, but is not obligated to, send notice of any violations
to you before termination. When an account has been terminated or suspended, the reactivation of the old account or
the acquisition of a new account will only be allowed by the express approval of CenturyLink and is subject to applicable
charges. For Pure Broadband customers, except those in CenturyLink Territory with an accompanying residential
telephone access line capable of placing outbound 911 and 711 calls, if Services are terminated by you or CenturyLink
on any day other than the last day of your applicable billing cycle, your payment for that month of Services and leased
Equipment will not be prorated or refunded and your Services will continue to be available through the end of the
applicable billing cycle. For all other Service customers, if Services are terminated by you or CenturyLink prior to the
end of a monthly term, you will be required to pay a prorated amount of the MRCs for the month and the full amount
for any NRCs or other charges for the month and any accrued but unpaid amounts related to Service and Equipment
through the effective date of termination.

(d) Return of Leased Equipment. Upon termination, you must promptly return your leased Equipment to CenturyLink
by following the return process found in the Equipment box (black and white card) or in the User Manual. CenturyLink
will, at its option, either: (1) charge you the Equipment Charge if CenturyLink does not receive the Equipment within
30 days after termination; (2) charge you the Equipment Charge upon termination and credit you back for such charge
ONLY if CenturyLink receives your Equipment within 30 days following termination; or (3) continue to charge you for
the Equipment until CenturyLink receives the Equipment. Upon your termination of Fixed Wireless, we may dispatch a
technician to uninstall and remove Fixed Wireless Equipment, at no cost to you.

(e) Deletion of Data upon Termination. Upon termination of your Service, CenturyLink may immediately delete all
data, files, and other information stored in or for your account or on your Web site without notice. In certain
circumstances you may request that CenturyLink reactivate your account and restore your deleted Web hosting and e-
mail data. CenturyLink must receive your request no later than 90 days after termination.

(f) Seasonal Service (Vacation Service). Residential customers with qualifying Service may temporarily suspend
Service (“Seasonal Service” or “Vacation Service”) for a minimum of 30 days at CenturyLink’s then-current Vacation
Service rates and charges. If you put your Service on Seasonal Service, your Service will be unavailable for your use.
And, if you use your Service to support Internet-based calling (e.g., voice over Internet protocol (VoIP)), you will not be

© CenturyLink All rights reserved.                          20
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 22 of 26



able to make any incoming or outgoing calls, including 911 calls, from your service address unless and until you have
CenturyLink re-activate your Service. While you are on Seasonal Service, any term commitment period will continue
to run.

13. Limitation of Liability. TO THE EXTENT THAT ANY LIMITATION IN THIS SECTION IS NOT PERMITTED BY
APPLICABLE LAW, SUCH LIMITATION WILL NOT APPLY TO CUSTOMER TO THE EXTENT IT IS BARRED BY
APPLICABLE LAW.

(a) YOU ASSUME TOTAL RESPONSIBILITY FOR USE, RESULTS OF USE, AND PERFORMANCE OF THE
SERVICE, SOFTWARE, EQUIPMENT, AND THE INTERNET AND ACCESS THE SAME AT YOUR OWN RISK.
CENTURYLINK EXERCISES NO CONTROL OVER AND DISCLAIMS ANY RESPONSIBILITY FOR THE CONTENT
CREATED OR ACCESSIBLE USING THE SERVICE, SOFTWARE, OR EQUIPMENT AND FOR ACTIONS TAKEN
ON THE INTERNET. CENTURYLINK RECOMMENDS YOU DO NOT USE THE SERVICE IN HIGH RISK ACTIVITIES
WHERE AN ERROR COULD CAUSE DAMAGE OR INJURY.

(b) REGARDLESS OF THE LEGAL THEORY UNDER WHICH LIABILITY IS ASSERTED AND REGARDLESS OF
WHETHER CENTURYLINK HAS BEEN ADVISED OF THE POSSIBILITY OF LIABILITY, LOSS, OR DAMAGE,
CENTURYLINK, ITS AFFILIATES, AGENTS, AND CONTRACTORS WILL NOT BE LIABLE TO YOU FOR ANY
INCIDENTAL, INDIRECT, SPECIAL, RELIANCE, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND
(INCLUDING, WITHOUT LIMITATION, ANY LOSS OF USE, LOSS OF BUSINESS, LOST OR IMPUTED PROFITS
OR REVENUES, LOSS OF INFORMATION OR DATA, COSTS OF COVER, INTERRUPTED SERVICE, OR
RELIANCE UPON THE SOFTWARE AND/OR ASSOCIATED DOCUMENTATION) ARISING OUT OF OR RELATED
TO THIS AGREEMENT, SERVICE, SOFTWARE, OR EQUIPMENT EVEN IF ANY SUCH DAMAGES ARE CAUSED
BY CENTURYLINK, ITS AFFILIATES, AGENTS, OR CONTRACTORS.

(c) THE REPAIR OR REPLACEMENT REMEDY SET FORTH IN THE LIMITED WARRANTY IN SECTION 15
BELOW IS THE ONLY REMEDY AVAILABLE WITH RESPECT TO THE EQUIPMENT. WITH REGARD TO ANY
SERVICE RELATED CLAIM FOR DAMAGES THAT IS NOT LIMITED BY THIS SECTION 13, YOUR EXCLUSIVE
REMEDIES FOR SUCH CLAIM WILL BE LIMITED TO THE TOTAL MRCS OR USAGE CHARGES PAID BY YOU TO
CENTURYLINK FOR THE AFFECTED SERVICE IN THE ONE MONTH IMMEDIATELY PRECEDING THE
OCCURRENCE OF THE EVENT GIVING RISE TO THE CLAIM. CENTURYLINK’S TOTAL AGGREGATE LIABILITY
ARISING FROM OR RELATED TO THIS AGREEMENT WILL NOT EXCEED THE TOTAL MRCS AND USAGE
CHARGES PAID BY YOU TO CENTURYLINK UNDER THIS AGREEMENT IN THE ONE MONTH IMMEDIATELY
PRECEDING THE OCCURRENCE OF THE EVENT GIVING RISE TO THE CLAIM (“DAMAGE CAP”).

(d) CENTURYLINK DISCLAIMS ALL LIABILITY OR RESPONSIBILITY FOR ACTS AND OMISSIONS OF OTHER
PROVIDERS. ADDITIONALLY, IF PART OF THE SERVICE IS PROVIDED BY A THIRD-PARTY AND THE THIRD-
PARTY FAILS TO PROVIDE THAT SERVICE, CENTURYLINK WILL NOT BE RESPONSIBLE OR LIABLE FOR ANY
DEFICIENCIES IN OR LACK OF SERVICE.

(e) CENTURYLINK DISCLAIMS ALL LIABILITY OR RESPONSIBILITY IF SERVICE CHANGES REQUIRE
EQUIPMENT CHANGES, DEGRADE EQUIPMENT PERFORMANCE OR SERVICE PERFORMANCE WITH THE
EQUIPMENT, OR MAKE EQUIPMENT OBSOLETE.

(f) As part of providing Service we may access your premises, computer hardware and software, and your networking
and high-speed Internet-related equipment. We do not represent or warrant that the technicians doing such work have
any special expertise regarding your computer or such equipment. CenturyLink liability is limited to damage arising
from willful misconduct or grossly negligent acts of CenturyLink technicians in accessing your premises, computer, or
networking and high-speed Internet-related equipment up to $500. This is your sole remedy for such activity and neither
CenturyLink nor its affiliates, agents, or contractors is liable for any other damages, loss or destruction regardless of
the theory, whether direct, indirect, incidental, special or consequential. This is a limitation upon the remedy for such
grossly negligent or willful misconduct, and is NOT part of any benefit under this Agreement.

(g) Any claim or dispute arising out of or relating to this Agreement must be brought within one year after the cause of
action arises.

14. Personal Injury, Death, and Property Damage. CENTURYLINK'S LIABILITY TO YOU ON ACCOUNT OF ANY
ACT OR OMISSION OF CENTURYLINK RELATED TO THIS AGREEMENT WILL BE LIMITED TO ACTUAL DAMAGE
TO REAL OR TANGIBLE PERSONAL PROPERTY (AS LIMITED IN SECTION 13 ABOVE), OR BODILY INJURY OR
DEATH DIRECTLY CAUSED BY CENTURYLINK'S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. EXCEPT
FOR DAMAGES DESCRIBED IN THE PREVIOUS SENTENCE, YOU WILL NOT BE ENTITLED TO ANY OTHER
DAMAGES, INCLUDING INDIRECT OR CONSEQUENTIAL DAMAGES, REGARDLESS OF THE FORM OF ACTION.

© CenturyLink All rights reserved.                         21
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 23 of 26



CENTURYLINK AND OUR AFFILIATES, AGENTS, AND CONTRACTORS WILL HAVE NO LIABILITY
WHATSOEVER FOR ANY DAMAGES OR MODIFICATIONS TO, OR LOSS OR DESTRUCTION OF, ANY OF YOUR
SOFTWARE, FILES, DATA OR PERIPHERALS, REGARDLESS OF THE CAUSE. Damages under this Section will
be subject to the limitation of liability in this Agreement but not the Damage Cap. TO THE EXTENT THAT ANY
LIMITATION IN THIS SECTION IS NOT PERMITTED BY APPLICABLE LAW, SUCH LIMITATION WILL NOT APPLY
TO CUSTOMER TO THE EXTENT IT IS BARRED BY APPLICABLE LAW.

15. Warranty.

(a) Limited Warranty for Equipment. CenturyLink extends a Limited Warranty to the original lessor or purchaser (you)
for the Equipment. The terms of the Limited Warranty are set out below (the “Limited Warranty”) and are part of this
Agreement. A copy of the Limited Warranty is also available upon request from CenturyLink at no charge. Nothing in
this Agreement will be deemed to alter the terms of the Limited Warranty. THE REPAIR OR REPLACEMENT REMEDY
SET FORTH IN THE LIMITED WARRANTY IS THE ONLY REMEDY AVAILABLE WITH RESPECT TO THE
EQUIPMENT, WHETHER ARISING UNDER THE LIMITED WARRANTY, UNDER A LEGALLY EFFECTIVE IMPLIED
WARRANTY OR OTHERWISE.

LIMITED WARRANTY

     (i) This Equipment is warranted by CenturyLink to the person originally purchasing or leasing the Equipment, and
     no others, to be free of manufacturing defects: (A) during the term of the modem lease, only (for modems leased
     from CenturyLink); (B) for a period of one year from the date of Equipment purchase (for networking equipment
     purchased from CenturyLink (other than a modem) if Network Backer service is also purchased and/or modems
     purchased from CenturyLink); and (C) for a period of 30 days from the date of Equipment purchase or lease (for
     networking equipment (other than a modem) purchased or leased from CenturyLink if Network Backer service is
     not purchased). Notwithstanding the foregoing, any unexpired limited warranty period for networking equipment
     will expire immediately upon termination of your Network Backer service and you will have no further warranty for
     such equipment.

     (ii) This Limited Warranty covers only the basic operations of the Equipment, and CenturyLink does not warrant
     the compatibility of the Equipment with any computer, operating system, or networking equipment, nor does this
     Limited Warranty cover any defect present in any computer, network, or operating or other system. If the Equipment
     malfunctions due to a manufacturing defect, before the one year term expires, CenturyLink will replace or repair it,
     at its option, without charge, so long as (A) you notify CenturyLink by calling the correct number set forth in Section
     15(a)(vi) below, report that the Equipment’s basic operations are not functioning properly, and cooperate with the
     CenturyLink representative to evaluate the circumstances; (B) the date you so notify CenturyLink is within the
     warranty period specified above; and (C) you promptly return the Equipment as provided in the Return Policy &
     Procedure found in the Equipment box (black & white card) or in the User Manual. CenturyLink will: (1) replace or
     repair the Equipment, at its option, and return the replacement or repaired Equipment to you, within thirty (30) days
     after you comply with (A) through (C), above; (2) provide you with an expedite option whereby CenturyLink will
     send you a replacement Equipment promptly after you comply with (A) and (B); provided that, prior to sending you
     such replacement Equipment, CenturyLink may charge you, via a credit card that CenturyLink accepts or other
     means CenturyLink chooses, for the full retail cost of the replacement Equipment (“Advance Charge”). If you return
     your defective Equipment to CenturyLink according to the Return Policy & Procedure found in the Equipment box
     (black & white card) or in the User Manual, and CenturyLink receives your defective Equipment on or before the
     30th day after you request a replacement Equipment pursuant to this Limited Warranty, CenturyLink will credit
     back the Advance Charge to the same payment method to which the Advance Charge was applied (e.g., credit
     card) or to your monthly service bill; or (3) such other option that you and CenturyLink may agree to. No other
     person or party is authorized to provide repair or replacement service pursuant to this Limited Warranty.

     (iii) Repaired/Replacement Equipment. CenturyLink may use new or reconditioned parts to repair the Equipment,
     or replace the Equipment with new, repaired, or reconditioned Equipment, all at the sole discretion of CenturyLink.
     This Limited Warranty will apply to the replaced or repaired Equipment, for ninety (90) days or until the end of the
     warranty period set forth herein, whichever is longer. All replaced products or parts become the property of
     CenturyLink and will not be returned.

     (iv) Exceptions and Exclusions. This Limited Warranty does not cover defects due to defacement, misuse, abuse,
     neglect, improper use, improper electrical voltages or current, repairs by others, alterations, modifications,
     accidents, fire, flood, vandalism, acts of God or the elements. No advice or information given by CenturyLink, its
     affiliates, its contractors, or their respective employees will vary the terms of the Limited Warranty.



© CenturyLink All rights reserved.                          22
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 24 of 26



     (v) No Other Express Warranties and Limitation of Implied Warranties. This Limited Warranty is the only express
     warranty extended by CenturyLink in connection with the Equipment. Implied warranties which may not be
     disclaimed are limited in time to the duration of this Limited Warranty, and all remedies for all such implied
     warranties are restricted to the remedy and procedure set forth for this Limited Warranty. This Limited Warranty is
     in lieu of all other warranties, however arising, and all such other warranties are hereby disclaimed. Some states
     do not allow limitations on how long an implied warranty lasts, so the above limitation may not apply to you.

     (vi) This Limited Warranty is extended to the person originally purchasing or leasing the Equipment, and no others.
     If you have questions or comments, please contact us at the websites below.


                              Consumer/Residential accounts, please visit Residential Customer Service
                              Small Business accounts, please visit Small Business Customer Service
                              Large/Enterprise/Global Business & Government accounts, please visit Enterprise and
                              Strategic Customer Service

     (vii) This Limited Warranty gives you specific legal rights, and you may also have other rights which vary from
     state to state.

(b) Disclaimer of Warranties. THE SERVICE, SOFTWARE, AND EQUIPMENT ARE PROVIDED ON AN "AS IS" AND
"AS AVAILABLE" BASIS, WITH ALL FAULTS. EXCEPT FOR THE LIMITED WARRANTY IN THE PRECEEDING
SECTION, CENTURYLINK PROVIDES THE SERVICE, SOFTWARE, AND EQUIPMENT WITHOUT WARRANTIES
OF ANY KIND, WRITTEN OR ORAL, STATUTORY, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF TITLE, NONINFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, ACCURACY, NON-INTERFERENCE, COMPATIBILITY OF COMPUTER SYSTEMS, INTEGRATION,
AND THOSE ARISING FROM COURSE OF DEALING OR COURSE OF TRADE AND DISCLAIMS ANY SUCH
WARRANTIES. CENTURYLINK DOES NOT WARRANT THAT THE SERVICE OR SOFTWARE WILL BE
UNINTERRUPTED, ERROR-FREE, SECURE, OR FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS. NO
ADVICE OR INFORMATION GIVEN BY CENTURYLINK, ITS AFFILIATES, ITS AGENTS, OR ITS CONTRACTORS
OR THEIR RESPECTIVE EMPLOYEES WILL VARY THE TERMS OF THE LIMITED WARRANTY OR THIS
AGREEMENT OR CREATE ANY WARRANTY. CENTURYLINK IS NOT RESPONSIBLE FOR DEFACEMENT,
MISUSE, ABUSE, NEGLECT, IMPROPER USE, IMPROPER ELECTRICAL VOLTAGES OR CURRENT, REPAIRS
BY OTHERS, ALTERATIONS, MODIFICATIONS, ACCIDENTS, FIRE, FLOOD, VANDALISM, ACTS OF GOD, OR
THE ELEMENTS. CENTURYLINK TECHNICAL SUPPORT IS NOT WARRANTED AND IS USED AT YOUR OWN
RISK. CENTURYLINK MAKES NO WARRANTY REGARDING TRANSACTIONS EXECUTED AND CONTENT AND
INFORMATION ACCESSED BY USING THE SERVICE. TO THE EXTENT THAT ANY LIMITATION IN THIS SECTION
IS NOT PERMITTED BY APPLICABLE LAW, SUCH LIMITATION WILL NOT APPLY TO CUSTOMER TO THE
EXTENT IT IS BARRED BY APPLICABLE LAW.

16. Indemnification. You agree to indemnify, defend, and hold harmless CenturyLink and its affiliates, contractors,
officers, directors, employees, or agents from any and all third-party claims, liabilities, costs, and expenses, including
reasonable attorney fees and punitive damages arising from: (a) violation of any provision of this Agreement by you or
others who use your Service, Software, and/or Equipment; (b) installation, modification, or use of the Service, Software,
and/or Equipment by you and/or any parties who use your Service, Software, and/or Equipment, with or without your
permission; (c) claims for libel, slander, invasion of privacy, or infringement of any intellectual property rights arising
from the use of the Service, Software, or the Internet; (d) patent infringement arising from your acts combining or using
the Service in connection with facilities or equipment (circuit, apparatus, system or method) furnished by you; (e)
negligent acts, errors, or omissions by you; or (f) injuries to or death of any person and for damages to or loss of any
property, which may in any way arise out of or result from or in connection with this Agreement, except to the extent
that such liabilities arise from the gross negligence or willful misconduct of CenturyLink.

17. Dispute Resolution and Arbitration; Governing Law. PLEASE READ THIS SECTION CAREFULLY. IT
AFFECTS RIGHTS THAT YOU MAY OTHERWISE HAVE. IT PROVIDES FOR RESOLUTION OF DISPUTES
THROUGH MANDATORY ARBITRATION WITH A FAIR HEARING BEFORE A NEUTRAL ARBITRATOR INSTEAD
OF IN A COURT BY A JUDGE OR JURY OR THROUGH A CLASS ACTION. THE ARBITRATION PROVISION IS
SET FORTH BELOW IN PARAGRAPH (a) (“ARBITRATION TERMS”). YOU MAY REJECT THE ARBITRATION
TERMS PROVISION BY SENDING US WRITTEN NOTICE TO THE ARBITRATION NOTICE ADDRESS PROVIDED
BELOW WITHIN 30 DAYS AFTER YOU BEGIN RECEIVING THE SERVICES. YOUR REJECTION NOTICE MUST
STATE THAT YOU REJECT THE ARBITRATION TERMS PROVISION AND INCLUDE YOUR NAME, ADDRESS,
ACCOUNT NUMBER, AND PERSONAL SIGNATURE.



© CenturyLink All rights reserved.                          23
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 25 of 26



(a) Arbitration Terms. You agree that any dispute or claim arising out of or relating in any way to the Services,
Equipment, Software or this Agreement (whether based in contract, tort, statute, fraud, misrepresentation or any other
legal theory), will be resolved by binding arbitration. This means that the arbitrator, and not any court, shall have
exclusive authority to resolve any dispute or claim arising under or relating to (among other subjects) the interpretation,
applicability, enforceability or formation of this Agreement, including but not limited to any dispute or claim that all of
this Agreement, or any part of this Agreement other than this arbitration, provision, is void, voidable, lacking in
consideration, illusory, invalid, unconscionable, or for any reason unenforceable. The sole exceptions to arbitration are
that either party may pursue claims: (1) in small claims court that are within the scope of its jurisdiction, provided the
matter remains in such court and advances only individual (non-class, non-representative, non-consolidated) claims;
and (2) in court if they relate solely to the collection of any debts you owe to CenturyLink. This section shall survive
the termination of this Agreement to the greatest extent allowed by law. For example and without limitation, if after the
termination of this Agreement you bring a dispute or claim in whole or in part based on, or related to, events or omissions
that occurred while you were a CenturyLink customer, this section shall still apply.

     (i) Arbitration Procedures. Before commencing arbitration you must first present any claim or dispute to
     CenturyLink in writing to allow CenturyLink the opportunity to resolve the dispute. If the claim or dispute is not
     resolved within 60 days, you may request arbitration. The arbitration shall be conducted by the American Arbitration
     Association (“AAA”). The Federal Arbitration Act, 9 U.S.C. Sections 1-16, not state law, shall govern the arbitration
     of the dispute. Colorado state law, without regard to choice of law principles, shall otherwise govern and apply to
     any and all claims or disputes. All face-to-face proceedings shall be conducted at a location which is reasonably
     convenient to both you and CenturyLink. Arbitration is final and binding. Any arbitration shall be confidential, and
     neither you nor CenturyLink may disclose the existence, content or results of any arbitration, except as may be
     required by law or for purposes of enforcement of the arbitration award. The arbitrator may award any relief or
     damages that a court could award, except an arbitrator may not award relief in excess of or contrary to what this
     Agreement provides. Judgment on any arbitration award may be entered in any court having jurisdiction.

     (ii) Costs of Arbitration. The party requesting arbitration must pay the applicable AAA filing fee, except that if you
     are an individual using the Services for household or personal use and you initiate arbitration against CenturyLink:
     (1) you must pay one-half the arbitrator’s fees up to a maximum of $125 if your claim does not exceed $10,000;
     (2) you must pay one-half the arbitrator’s fees up to a maximum of $375 if your claim is more than $10,000 but
     less than $75,000; and (3) you must pay an Administrative Fee in accordance with the AAA’s Commercial Fee
     Schedule if your claim exceeds $75,000 or if your claim is non-monetary. Except as provided in the preceding
     sentence, each party shall pay its own expenses of the arbitration, including the expense of its own counsel,
     witnesses, and presentation of evidence at the arbitration. If any party files a judicial or administrative action
     asserting a claim that is subject to arbitration and another party successfully stays such action or compels
     arbitration, the party filing that action must pay the other party’s costs and expenses incurred in seeking such stay
     or compelling arbitration, including reasonable attorneys’ fees.

     (iii) Changes. Notwithstanding any provision in this Agreement to the contrary, if CenturyLink makes any future
     change to this Arbitration Terms provision during the period of time that you are receiving Services, CenturyLink
     agrees to send you the required written notice (including email) of any such change. You may reject any such
     change by sending CenturyLink a responsive written notice within 30 days to the CenturyLink address provided in
     the Notices section below. By rejecting any future change, you are agreeing that you will arbitrate any dispute
     between us in accordance with the language of this provision. No such future changes, however, that are made
     to this provision after either party has submitted a written notice of dispute shall be effective as to your and
     CenturyLink’s pending dispute and/or arbitration.

(b) Waiver of Jury and Class Action. By this Agreement, both you and CenturyLink are waiving rights to litigate claims
or disputes in court (except small claims court as set forth in paragraph (a) above). Both you and CenturyLink also
waive the right to a jury trial on your respective claims, and waive any right to pursue any claims on a class or
consolidated basis or in a representative capacity.

18. Notices. Except as otherwise provided herein, all required notices to CenturyLink must be in writing and sent to
931 14th Street, 9th Floor, Denver, CO 80202; Attn.: Legal Department. Except as otherwise provided herein, you
agree that all required notices to you will be provided by one or more of the following: posting, bill message, bill insert,
postcard, letter, call to your billed telephone number, or e-mail to an address provided by you either when you ordered
Service or Equipment or at a later time. You agree to provide CenturyLink with any and every change to your e-mail
address by reason by contacting CenturyLink via the methods described on the following websites: Residential
Customer Service (Consumer/Residential accounts), Small Business Customer Service (Small Business accounts), or
Enterprise and Strategic Customer Service (Large/Enterprise/Global Business & Government accounts). If you fail to
provide updated e-mail address information to CenturyLink, you agree that any notices sent to the e-mail address
provided by you will be deemed to have been received by you.

© CenturyLink All rights reserved.                          24
V52.091819
  CASE 0:17-md-02795-MJD-KMM Document 599-1 Filed 03/06/20 Page 26 of 26




Except as otherwise provided herein, all notices will be deemed given: (a) when delivered in person to the recipient
named above; (b) three business days after mailed via regular U.S. Mail; (c) when delivered via overnight courier mail;
or (d) when sent electronically to the email address you provided.

19. General. If any term or provision of this Agreement is held invalid, illegal or unenforceable, such term or provision
will be construed as nearly as possible to reflect the original intent of the parties and the remaining terms and provisions
will remain in effect. Neither party’s failure to insist upon strict performance of any provision of this Agreement will be
construed as a waiver of any of its rights hereunder. All terms and provisions of this Agreement that should by their
nature survive the termination of this Agreement will so survive. CenturyLink will not be liable for any delay or failure
to perform its obligations hereunder if such delay or failure is caused by a Force Majeure Event. This Agreement,
together with the other agreements and policies and posted information referenced herein, constitutes the entire
agreement between you and CenturyLink with respect to the subject matter hereof, and supersedes all prior or
contemporaneous oral or written agreements or understandings relating to the subject matter hereof. In the event of
any inconsistency between this Agreement and any other documents exchanged between you and CenturyLink related
to the Service, Software, or Equipment, the provisions of this Agreement will control. You agree that you will not harass,
threaten, or conduct yourself in a verbally or physically threatening or abusive manner toward any CenturyLink
employee, vendor, contractor, or agent at any time. CenturyLink reserves the right to terminate your Services, Software,
and Equipment without notice in the event of such behavior.

Please contact CenturyLink via the methods described on the following websites: Residential Customer Service
(Consumer/Residential accounts), Small Business Customer Service (Small Business accounts), or Enterprise and
Strategic Customer Service (Large/Enterprise/Global Business & Government accounts) if you have any questions
regarding your account or want more information about your Services and/or account

Where required by law, customers who cancel their Service within the first three days, or seven days, as
applicable, following acceptance of this Agreement will be refunded all charges incurred with respect to their
account.




© CenturyLink All rights reserved.                          25
V52.091819
